
	
		I
		112th CONGRESS
		2d Session
		H. R. 6138
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Ms. Lee of California
			 (for herself, Mr. Moran,
			 Ms. Clarke of New York,
			 Ms. Schakowsky,
			 Ms. Norton,
			 Mr. Schiff,
			 Ms. Woolsey,
			 Mr. Towns,
			 Mr. Nadler,
			 Mr. Conyers,
			 Mr. Rangel,
			 Mr. Hinchey,
			 Mr. Serrano,
			 Mr. Johnson of Georgia,
			 Mr. Honda,
			 Ms. McCollum,
			 Mr. Engel,
			 Mr. Himes,
			 Mr. McDermott,
			 Ms. Chu, Mr. Lewis of Georgia,
			 Ms. Bass of California,
			 Mrs. Christensen,
			 Ms. Linda T. Sánchez of California,
			 Ms. Waters,
			 Mr. Rush, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Foreign Affairs,
			 Education and the
			 Workforce, the
			 Judiciary, Armed
			 Services, Financial
			 Services, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To bring an end to the spread of HIV/AIDS in the United
		  States and around the world.
	
	
		1.Short titleThis Act may be cited as the
			 Ending the HIV/AIDS Epidemic Act of
			 2012.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Statement of policy.
				Sec. 4. Findings.
				Sec. 5. Nondiscrimination.
				Division A—ENDING HIV/AIDS IN THE UNITED STATES
				Title I—INCREASING AND TARGETING INVESTMENT TO MAXIMIZE
				PREVENTION AND TREATMENT IMPACT
				Sec. 101. Additional funding for AIDS Drug Assistance Program
				treatments.
				Sec. 102. Enhancing the national HIV surveillance
				system.
				Sec. 103. Evidence-based strategies for improving linkage to
				and retention in appropriate care.
				Sec. 104. Improving entry into and retention in care and
				antiretroviral adherence for persons with HIV.
				Sec. 105. Health care professionals treating individuals with
				HIV/AIDS.
				Sec. 106. HIV/AIDS provider loan repayment program.
				Sec. 107. Reducing new HIV infections among injecting drug
				users.
				Sec. 108. Support for expansion of comprehensive sexual health
				and education programs.
				Sec. 109. Elimination of abstinence-only education
				program.
				Title II—Ending stigma and discrimination that inhibit access to
				care and make people more vulnerable
				Sec. 201. Review of all Federal and State laws, policies, and
				regulations regarding the criminal prosecution of individuals for HIV-related
				offenses.
				Title III—ADDRESSING LEGAL AND POLICY BARRIERS TO ACCESSING
				HEALTH CARE
				Sec. 301. Repeal of limitation against use of funds for
				education or information designed to promote or encourage, directly, homosexual
				or heterosexual activity or intravenous substance abuse.
				Sec. 302. Expanding support for condoms in prisons.
				Sec. 303. Automatic reinstatement or enrollment in Medicaid for
				people who test positive for HIV before reentering communities.
				Title IV—COORDINATING EFFORTS TO DRIVE GREATER EFFICIENCY AND
				IMPROVED RESULTS
				Sec. 401. Support data system review and indicators for
				monitoring HIV care.
				Sec. 402. Transfer of funds for implementation of National
				HIV/AIDS Strategy.
				Sec. 403. HIV integrated services delivery model
				demonstration.
				Sec. 404. Report on the implementation of the National HIV/AIDS
				Strategy.
				Division B—Ending HIV/AIDS globally
				Title X—Global HIV/AIDS-Free Generation Strategy
				Sec. 1001. Global HIV/AIDS-Free Generation
				Strategy.
				Title XI—Using funds strategically to maximize
				results
				Sec. 1101. Support for operations research to improve program
				delivery, efficiency, impact, and effectiveness.
				Sec. 1102. Increasing coordination and integration of HIV/AIDS
				programs with development programs.
				Sec. 1103. Increasing program effectiveness and sustainability
				to achieve successful country ownership.
				Title XII—Addressing legal and policy barriers to accessing
				health care
				Subtitle A—General provisions
				Sec. 1201. Support for laws and regulations that improve health
				outcomes and promote human rights.
				Sec. 1202. Intensifying efforts to establish effective programs
				for engaging key affected populations.
				Sec. 1203. Ensuring United States trade policy does not
				restrict access to affordable medicines.
				Subtitle B—Repeal of certain provisions of Public Law
				108–25
				Sec. 1211. Repeal of conscience clause
				requirement for eligibility for assistance.
				Sec. 1212. Repeal of limitation on use of funds for assistance
				for sex workers.
				Sec. 1213. Repeal of reporting requirement on activities
				promoting abstinence and related activities.
				Sec. 1214. Effective date.
				Title XIII—Definitions
				Sec. 1301. Definitions.
			
		3.Statement of
			 policyIt is the policy of the
			 United States to achieve an AIDS-free generation, and to—
			(1)expand access to
			 lifesaving antiretroviral therapy for people living with HIV/AIDS and
			 immediately link people to continuous and coordinated high-quality care when
			 they learn they are infected with HIV;
			(2)expand targeted efforts to prevent HIV
			 infection using a combination of effective, evidence-based approaches,
			 including the elimination of new pediatric HIV infections worldwide, routine
			 HIV screening, and universal access to HIV prevention tools in the communities
			 where HIV/AIDS is most heavily concentrated;
			(3)ensure laws, policies, and regulations do
			 not impede access to prevention, treatment, and care for people living with
			 HIV/AIDS or at risk for acquiring HIV;
			(4)accelerate research for more efficacious
			 HIV prevention and treatments tools, a cure, and a vaccine; and
			(5)respect the human rights and dignity of
			 persons living with HIV/AIDS.
			4.FindingsThe Congress makes the following
			 findings:
			(1)An estimated
			 34,000,000 people around the world were living with HIV at the end of 2010, up
			 from 8,000,000 in 1990.
			(2)The annual number
			 of new HIV infections has gradually declined, and due to the significant
			 increase in people receiving antiretroviral therapy, the number of AIDS-related
			 deaths has also declined.
			(3)Over 1,200,000
			 people are estimated to be living with HIV in the United States according to
			 the Centers for Disease Control and Prevention.
			(4)One in five
			 individuals living with HIV/AIDS in the United States is unaware of being
			 infected, and significant disparities persist across different communities and
			 populations with regard to incidence of infection, access to treatment, and
			 health outcomes.
			(5)Each year, 50,000
			 people become newly infected with HIV in the United States.
			(6)Among women, the
			 rate of new HIV infection for African-American women is nearly 15 times higher
			 than White women, while the rate among Hispanic women is nearly 4 times
			 higher.
			(7)In 1998, Congress
			 created the National Minority AIDS Initiative to provide technical assistance,
			 build capacity, and strengthen outreach efforts among local institutions and
			 community-based organizations that serve racial and ethnic minorities living
			 with or vulnerable to HIV/AIDS.
			(8)In the United
			 States, the only increase in HIV incidence remains among young people ages 13
			 to 29, specifically young men of color who have sex with men. Additionally,
			 only 84 percent of young people report learning about HIV or AIDS in school,
			 which is fewer than in previous years.
			(9)In 2009, the Ryan
			 White HIV/AIDS Treatment Extension Act of 2009 was enacted into law,
			 reauthorizing Federal HIV/AIDS care and treatment programs for 4 years and
			 making funding available to United States metropolitan areas, States, and
			 service providers to assist affected families and persons living with HIV/AIDS
			 with health care and support services.
			(10)To combat the HIV
			 epidemic in the United States, the National HIV/AIDS Strategy (NHAS) from the
			 White House Office of National AIDS Policy provides a framework of increasing
			 access to care, reducing new infections, and eliminating HIV-related health
			 disparities. The vision of NHAS is: The United States will become a
			 place where new HIV infections are rare and when they do occur, every person,
			 regardless of age, gender, race/ethnicity, sexual orientation, gender identity,
			 or socio-economic circumstance, will have unfettered access to high quality,
			 life extending care, free from stigma and discrimination..
			(11)In recent years,
			 several thousand people across the country were waiting to receive AIDS
			 treatment through the AIDS Drug Assistance Program authorized by the provisions
			 popularly known as the Ryan White CARE Act.
			(12)The Centers for
			 Disease Control and Prevention has determined that increasing the proportion of
			 people who know their HIV status is an essential component of comprehensive
			 HIV/AIDS treatment and prevention efforts and that early diagnosis is critical
			 in order for people with HIV/AIDS to receive life-extending therapy.
			 Additionally, the Centers for Disease Control and Prevention recommends
			 recommend routine HIV screening in health care settings for all patients aged
			 13 to 64, regardless of risk.
			(13)Advances in HIV
			 diagnostic technology (such as rapid HIV testing and, recently, the
			 availability of over-the-counter HIV tests) reduce barriers to testing and
			 allow more people to know their status.
			(14)Routine HIV
			 screening is a preventive health service, and if health plans covered routine
			 HIV screenings, health providers would be more likely to recommend routine HIV
			 screening for their patients.
			(15)Requiring health
			 plans to cover routine HIV screening as a preventive health service without
			 imposing cost sharing requirements could play a critical role in preventing the
			 spread of HIV and allowing infected individuals to receive effective
			 treatment.
			(16)Developing
			 countries continue to bear the brunt of the HIV/AIDS epidemic, with sub-Saharan
			 Africa accounting for 68 percent of all adults and children living with
			 HIV/AIDS, 59 percent of whom are female.
			(17)Despite global
			 efforts, 1,000 children around the world still contract HIV each day, the
			 majority through mother-to-child transmission of HIV.
			(18)HIV prevalence
			 among young people aged 15 to 24 has declined in many countries most impacted
			 by HIV; nevertheless, young people still account for 42 percent of all new
			 infections among individuals aged 15 and older.
			(19)A substantial
			 number of HIV-positive women in HIV care and treatment programs or prevention
			 of mother-to-child transmission (PMTCT) programs experience an unplanned
			 pregnancy.
			(20)Making
			 contraceptive services more widely available through HIV care, treatment, and
			 PMTCT programs would make it easier for women to coordinate their HIV-related
			 care with their pregnancy prevention goals, and at the same time, help prevent
			 mother-to-child HIV transmission.
			(21)In 2008, the Tom
			 Lantos and Henry J. Hyde United States Global Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Reauthorization Act was enacted into law,
			 reauthorizing the President’s Emergency Plan for AIDS Relief (PEPFAR) and
			 continued United States participation and contributions to the Global Fund to
			 Fight AIDS, Tuberculosis and Malaria.
			(22)The United States
			 President’s Emergency Plan for AIDS Relief (PEPFAR), which represents the
			 largest commitment by any nation to combat a single disease, has saved the
			 lives of millions of people around the world by establishing and expanding the
			 infrastructure necessary to deliver prevention, care, and treatment services in
			 low-resource settings.
			(23)Over 7,000,000
			 people around the world currently receive support for antiretroviral treatment
			 as a result of PEPFAR bilateral programs, the Global Fund, or both.
			(24)Early detection and treatment of HIV can
			 have significant positive health effects. New research demonstrates
			 conclusively that treatment of individuals not only slows disease progression,
			 but can also reduce the risk of transmission to other individuals by 96
			 percent.
			(25)In most countries
			 HIV is a disease that discriminates, disproportionately affecting society’s
			 most vulnerable. Even in generalized epidemics in which a significant share of
			 the wider population is living with HIV/AIDS, people in vulnerable communities
			 often have considerably higher rates of HIV infection.
			(26)Reaching men who
			 have sex with men, transgender people, people who inject drugs, sex workers,
			 and other vulnerable populations with effective HIV prevention and treatment is
			 critical to bringing the AIDS epidemic under control.
			(27)According to the
			 Centers for Disease Control and Prevention, approximately one-third of persons
			 with HIV are co-infected with hepatitis B virus (HBV) or hepatitis C virus
			 (HCV). About 80 percent of injection drug users with HIV infection also have
			 HCV. HIV co-infection more than triples the risk for liver disease, liver
			 failure, and liver-related death from HCV.
			(28)The Global
			 Commission on HIV and the Law was launched in June 2010 to examine laws and
			 practices that criminalize people living with and vulnerable to HIV and to
			 develop evidence-based recommendations for effective HIV responses that promote
			 and protect human rights.
			(29)The 19th
			 International AIDS Conference will be held in Washington, DC, in 2012, from
			 July 22 to 27, returning to the United States after a nearly two-decade-long
			 international boycott that was lifted following the statutory repeal of a ban
			 on travel and immigration of people living with HIV/AIDS.
			(30)The District of
			 Columbia, the site of the XIX International AIDS Conference, has an HIV
			 prevalence rate of over 2.7 percent, which far exceeds the threshold that
			 constitutes a generalized and severe epidemic, and is comparable
			 to the rate in many parts of the developing world.
			(31)The XIX
			 International AIDS Conference offers a unique opportunity to change the course
			 of the HIV/AIDS epidemic by informing people globally about scientific advances
			 in treatment and prevention, building consensus to improve service delivery and
			 maximize outcomes, facilitating global civil society engagement, and
			 accelerating momentum toward a cure.
			(32)At present, 34
			 States and 2 United States territories have criminal statutes based on
			 exposure to HIV. Most of these laws were adopted before the
			 availability of effective antiretroviral treatment for HIV/AIDS.
			(33)Although HIV/AIDS
			 currently is viewed as a chronic, treatable medical condition, people living
			 with HIV in the United States have been charged under aggravated assault,
			 attempted murder, and even bioterrorism statutes because prosecutors, courts,
			 and legislators continue to view and characterize the blood, semen, and saliva
			 of people living with HIV as a deadly weapon.
			(34)The National
			 Alliance of State and Territorial AIDS Directors released a statement in
			 February 2011 saying that HIV criminalization undercuts our most basic
			 HIV prevention and sexual health messages, and breeds ignorance, fear and
			 discrimination against people living with HIV. NASTAD further
			 supports efforts to examine and support level-headed, proven public
			 health approaches that end punitive laws that single out HIV over other STDs
			 and that impose penalties for alleged nondisclosure, exposure and transmission
			 that are severely disproportionate to the actual resulting harm.
			(35)In 2010, the
			 President released a National HIV/AIDS Strategy (NHAS), which addressed
			 HIV-specific criminal laws, stating: [W]hile we understand the intent
			 behind [these] laws, they may not have the desired effect and they may make
			 people less willing to disclose their status by making people feel at even
			 greater risk of discrimination. In some cases, it may be appropriate for
			 legislators to reconsider whether existing laws continue to further the public
			 interest and public health. In many instances, the continued existence and
			 enforcement of these types of laws run counter to scientific evidence about
			 routes of HIV transmission and may undermine the public health goals of
			 promoting HIV screening and treatment..
			(36)There is a
			 disproportionately high rate of HIV/AIDS among incarcerated persons, especially
			 among minorities. The Bureau of Justice Statistics (BJS) has determined that
			 the rate of confirmed AIDS cases is 2.4 times higher among incarcerated persons
			 than in the general population. Minorities account for the majority of
			 AIDS-related deaths among incarcerated persons, African-American incarcerated
			 individuals are 2.8 times more likely than White incarcerated individuals and
			 1.4 times more likely than Hispanic incarcerated individuals to die from
			 AIDS-related causes. Nearly two-thirds of AIDS-related deaths are among Black,
			 non-Hispanic males.
			(37)Studies suggest that other sexually
			 transmitted infections (STIs), such as gonorrhea, chlamydia, syphilis, genital
			 herpes, viral hepatitis, and human papillomavirus, also exist at a higher rate
			 among incarcerated persons than in the general population. For instance,
			 researchers have estimated that the rate of hepatitis C (HCV) infection among
			 incarcerated persons is somewhere between 8 and 20 times higher than that of
			 the general population.
			(38)According to the Centers for Disease
			 Control and Prevention (CDC), latex condoms, when used consistently and
			 correctly, are highly effective in preventing the transmission of HIV. Latex
			 condoms also reduce the risk of other STIs. Despite the effectiveness of
			 condoms in reducing the spread of STIs, the Bureau of Prisons does not
			 recommend their use in correctional facilities.
			(39)The distribution of condoms in correctional
			 facilities is currently legal in certain parts of the United States and the
			 world. The States of Vermont and Mississippi, the District of Columbia, and the
			 cities of New York, San Francisco, Los Angeles, Washington, DC, and
			 Philadelphia allow condom distribution in their correctional facilities.
			 However, these States and cities operate fewer than 1 percent of all
			 correctional facilities.
			(40)Many correctional facilities in the United
			 States do not provide comprehensive testing and treatment programs to reduce
			 the spread of STIs. Fewer than half of correctional facilities provide
			 counseling to HIV-positive incarcerated persons.
			(41)Incarcerated
			 individuals living with HIV/AIDS who are eligible for Medicaid would benefit
			 from prompt and automatic enrollment upon their release in order to ensure
			 their continued ability to access health services, including antiretroviral
			 treatment.
			(42)Research shows that stable housing leads to
			 better health outcomes for those living with HIV. Inadequate or unstable
			 housing is not only a barrier to effective treatment, but also increases the
			 likelihood of engaging in risky behaviors leading to HIV infection. Insecure
			 housing puts people with HIV/AIDS at risk of premature death from exposure to
			 other diseases, poor nutrition, stress, and lack of medical care.
			(43)On July 16, 2012,
			 the Food and Drug Administration approved Truvada (emtricitabine/tenofovir
			 disoproxil fumarate), the first drug approved to reduce the risk of HIV
			 infection in uninfected individuals who are at high risk of HIV infection and
			 who may engage in sexual activity with HIV-infected partners.
			5.NondiscriminationPrograms funded under this Act shall not
			 discriminate on the basis of actual or perceived sex, race, color, ethnicity,
			 national origin, disability, sexual orientation, gender identity, or religion.
			 Nothing in this Act shall be construed to invalidate or limit rights, remedies,
			 procedures, or legal standards available to victims of discrimination under any
			 other Federal law or any law of a State or a political subdivision of a State,
			 including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.),
			 title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section
			 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1557 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18116).
		AENDING HIV/AIDS IN
			 THE UNITED STATES
			IINCREASING AND
			 TARGETING INVESTMENT TO MAXIMIZE PREVENTION AND TREATMENT IMPACT
				101.Additional
			 funding for AIDS Drug Assistance Program treatmentsSection 2623 of the Public Health Service
			 Act (42 U.S.C. 300ff–31b) is amended by adding at the end the following:
					
						(c)Additional
				funding for AIDS Drug Assistance Program treatmentsIn addition to amounts otherwise authorized
				to be appropriated for carrying out this subpart, there are authorized to be
				appropriated such sums as may be necessary to carry out sections 2612(b)(3)(B)
				and 2616 for each of fiscal years 2013 through
				2015.
						.
				102.Enhancing the
			 national HIV surveillance system
					(a)GrantsThe Secretary of Health and Human Services,
			 acting through the Director of the Centers for Disease Control and Prevention,
			 shall make grants to States to support integration of public health
			 surveillance systems into all electronic health records in order to allow rapid
			 communications between the clinical setting and health departments, by means
			 that include—
						(1)providing
			 technical assistance and policy guidance to State and local health departments,
			 clinical providers, and other agencies serving individuals with HIV to improve
			 the interoperability of data systems relevant to monitoring HIV care and
			 supportive services;
						(2)capturing
			 longitudinal data pertaining to the initiation and ongoing prescription or
			 dispensing of antiretroviral therapy for individuals diagnosed with HIV (such
			 as through pharmacy-based reporting);
						(3)obtaining
			 information—
							(A)on a voluntary
			 basis, on sexual orientation and gender identity; and
							(B)on sources of
			 coverage (or the lack thereof) for medical treatment (including coverage
			 through Medicaid, Medicare, the program under title XXVI of the Public Health
			 Service Act (42 U.S.C. 300ff–11 et seq.; commonly referred to as the
			 Ryan White HIV/AIDS Program), other public funding, private
			 insurance, and health maintenance organizations); and
							(4)obtaining and
			 using current geographic markers of residence (such as current address, zip
			 code, partial zip code, and census block).
						(b)Privacy and
			 security safeguardsIn carrying out this section, the Secretary
			 of Health and Human Services shall ensure that appropriate privacy and security
			 safeguards are met to prevent unauthorized disclosure of protected health
			 information and compliance with the HIPAA privacy and security law (as defined
			 in section 3009 of the Public Health Service Act (42 U.S.C. 300jj–19)) and
			 other relevant laws and regulations.
					(c)Prohibition
			 against improper use of dataNo grant under this section may be used to
			 allow or facilitate the collection or use of surveillance or clinical data or
			 records—
						(1)for punitive
			 measures of any kind, civil or criminal, against the subject of such data or
			 records; or
						(2)for imposing any
			 requirement or restriction with respect to an individual without the
			 individual’s written consent.
						(d)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2013
			 through 2017.
					103.Evidence-based
			 strategies for improving linkage to and retention in appropriate care
					(a)StrategiesThe Secretary of Health and Human Services,
			 in collaboration with the Director of the Centers for Disease Control and
			 Prevention, the Administrator of the Substance Abuse and Mental Health Services
			 Administration, the Director of the Office of AIDS Research, the Administrator
			 of the Health Resources and Services Administration, and the Administrator of
			 the Centers for Medicare & Medicaid Services, shall—
						(1)identify evidence-based strategies most
			 effective at addressing the multifaceted issues that impede disease status
			 awareness and linkage to and retention in appropriate care, taking into
			 consideration health care systems issues, clinic and provider issues, and
			 individual psycho-social, environmental, and other contextual factors;
						(2)support the
			 wide-scale implementation of the evidence-based strategies identified pursuant
			 to paragraph (1), including through incorporating such strategies into health
			 care coverage supported by the Medicaid program under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.), the program under title XXVI of the
			 Public Health Service Act (42 U.S.C. 300ff–11 et seq.; commonly referred to as
			 the Ryan White HIV/AIDS Program), and health plans purchased
			 through an American Health Benefit Exchange established pursuant to section
			 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031);
			 and
						(3)not later than 12
			 months after the date of the enactment of this Act, submit a report to the
			 Congress on the status of activities under paragraphs (1) and (2).
						(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for fiscal years 2013 through
			 2017.
					104.Improving entry
			 into and retention in care and antiretroviral adherence for persons with
			 HIV
					(a)Sense of
			 CongressIt is the sense of the Congress that AIDS research has
			 led to scientific advancements that have—
						(1)saved the lives of
			 millions of people with HIV/AIDS;
						(2)prevented millions
			 of people from being infected; and
						(3)had broad benefits
			 that extend far beyond helping people at risk for or living with HIV.
						(b)In
			 generalThe Secretary of
			 Health and Human Services, acting through the Director of the National
			 Institutes of Health, shall expand, intensify, and coordinate operational and
			 translational research and other activities of the National Institutes of
			 Health regarding methods—
						(1)to increase adoption of evidence-based
			 adherence strategies within HIV care and treatment programs;
						(2)to increase HIV
			 testing and case detection rates;
						(3)to reduce
			 HIV-related health disparities;
						(4)to ensure that research to improve
			 adherence to HIV care and treatment programs address the unique concerns of
			 women;
						(5)to integrate HIV/AIDS prevention and care
			 services with mental health and substance use prevention and treatment delivery
			 systems; and
						(6)to increase
			 knowledge on the implementation of pre-exposure prophylaxis (PrEP), including
			 with respect to—
							(A)who can benefit
			 most from PrEP;
							(B)how to provide
			 PrEP safely and efficiently;
							(C)how to integrate
			 PrEP with other essential prevention methods such as condoms; and
							(D)how to ensure high
			 levels of adherence.
							(c)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated such sums as may be
			 necessary for fiscal years 2013 through 2017.
					105.Health care
			 professionals treating individuals with HIV/AIDS
					(a)In
			 generalThe Secretary of
			 Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration, shall expand, intensify, and coordinate
			 workforce initiatives of the Health Resources and Services Administration to
			 increase the capacity of the health workforce focusing primarily on HIV/AIDS to
			 meet the demand for culturally competent care, and may award grants for any of
			 the following:
						(1)Development of curricula for training
			 primary care providers in HIV/AIDS prevention and care, including routine HIV
			 testing.
						(2)Support to expand access to culturally and
			 linguistically accessible benefits counselors, trained peer navigators, and
			 mental and behavioral health professionals with expertise in HIV/AIDS.
						(3)Training health
			 care professionals to provide care to individuals with HIV/AIDS.
						(4)Development by
			 grant recipients under title XXVI of the Public Health Service Act (42 U.S.C.
			 300ff–11 et seq.; commonly referred to as the Ryan White HIV/AIDS Program) and
			 other persons, of policies for providing culturally relevant and sensitive
			 treatment to individuals with HIV/AIDS, with particular emphasis on treatment
			 to racial and ethnic minorities, men who have sex with men, and women, young
			 people, and children with HIV/AIDS.
						(5)Development and
			 implementation of programs to increase the use of telehealth to respond to
			 HIV/AIDS-specific health care needs in rural and minority communities, with
			 particular emphasis given to medically underserved communities and insular
			 areas.
						(6)Evaluating
			 interdisciplinary medical provider care team models that promote high quality
			 care.
						(7)Training health care professionals to make
			 them aware of the high rates of chronic hepatitis B and chronic hepatitis C in
			 certain adult ethnic populations, and the importance of prevention, detection,
			 and medical management of hepatitis B and hepatitis C and of liver cancer
			 screening.
						(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for fiscal years 2013 through
			 2017.
					106.HIV/AIDS
			 provider loan repayment program
					(a)In
			 GeneralThe Secretary may
			 enter into an agreement with any physician, nurse practitioner, or physician
			 assistant under which—
						(1)the physician,
			 nurse practitioner, or physician assistant agrees to serve as a medical
			 provider for a period of not less than 2 years—
							(A)at a Ryan
			 White-funded or title X-funded facility with a critical shortage of doctors (as
			 determined by the Secretary); or
							(B)in an area with a
			 high incidence of HIV/AIDS; and
							(2)the Secretary
			 agrees to make payments in accordance with subsection (b) on the professional
			 education loans of the physician, nurse practitioner, or physician
			 assistant.
						(b)Manner of
			 paymentsThe payments described in subsection (a) shall be made
			 by the Secretary as follows:
						(1)Upon completion by
			 the physician, nurse practitioner, or physician assistant for whom the payments
			 are to be made of the first year of the service specified in the agreement
			 entered into with the Secretary under subsection (a), the Secretary shall pay
			 30 percent of the principal of and the interest on the individual’s
			 professional education loans.
						(2)Upon completion by
			 the physician, nurse practitioner, or physician assistant of the second year of
			 such service, the Secretary shall pay another 30 percent of the principal of
			 and the interest on such loans.
						(3)Upon completion by
			 that individual of a third year of such service, the Secretary shall pay
			 another 25 percent of the principal of and the interest on such loans.
						(c)Applicability of
			 Certain ProvisionsThe provisions of subpart III of part D of
			 title III of the Public Health Service Act (42 U.S.C. 254l et seq.) shall,
			 except as inconsistent with this section, apply to the program carried out
			 under this section in the same manner and to the same extent as such provisions
			 apply to the National Health Service Corps Loan Repayment Program.
					(d)ReportsNot
			 later than 18 months after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall prepare and submit to the Congress a report
			 describing the program carried out under this section, including statements
			 regarding the following:
						(1)The number of
			 physicians, nurse practitioners, and physician assistants enrolled in the
			 program.
						(2)The number and
			 amount of loan repayments.
						(3)The placement
			 location of loan repayment recipients at facilities described in subsection
			 (a)(1).
						(4)The default rate
			 and actions required.
						(5)The amount of
			 outstanding default funds.
						(6)To the extent that
			 it can be determined, the reason for the default.
						(7)The demographics
			 of individuals participating in the program.
						(8)An evaluation of
			 the overall costs and benefits of the program.
						(e)DefinitionsIn
			 this section:
						(1)The term
			 HIV/AIDS means human immunodeficiency virus and acquired immune
			 deficiency syndrome.
						(2)The term
			 nurse practitioner means a nurse with an advanced practice nursing
			 licensure.
						(3)The term
			 physician means a graduate of a school of medicine who has
			 completed postgraduate training in general or pediatric medicine.
						(4)The term
			 physician assistant means a medical provider who completed an
			 accredited physician assistant training program and successfully passed the
			 Physician Assistant National Certifying Examination.
						(5)The term
			 professional education loan—
							(A)means a loan that
			 is incurred for the cost of attendance (including tuition, other reasonable
			 educational expenses, and reasonable living costs) at a school of medicine,
			 nursing, or physician assistant training program; and
							(B)includes only the
			 portion of the loan that is outstanding on the date the physician, nurse
			 practitioner, or physician assistant involved begins the service specified in
			 the agreement under subsection (a).
							(6)The term
			 Ryan White-funded means, with respect to a facility, receiving
			 funds under title XXVI of the Public Health Service Act (42 U.S.C. 300ff–11 et
			 seq.).
						(7)The term
			 Secretary means the Secretary of Health and Human Services.
						(8)The term
			 school of medicine has the meaning given to that term in section
			 799B of the Public Health Service Act (42 U.S.C. 295p).
						(9)The term
			 title X-funded means, with respect to a facility, receiving funds
			 under title X of the Public Health Service Act (42 U.S.C. 300 et seq.).
						(f)Authorization of
			 AppropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for fiscal years 2013 through
			 2017.
					107.Reducing new
			 HIV infections among injecting drug users
					(a)Sense of
			 CongressIt is the sense of the Congress that providing sterile
			 syringes and sterilized equipment to injecting drug users substantially reduces
			 risk of HIV infection , increases the probability that they will initiate drug
			 treatment, and does not increase drug use.
					(b)In
			 generalThe Secretary of
			 Health and Human Services may provide grants and technical assistance for the
			 purpose of reducing the rate of HIV infections among injecting drug users
			 through a comprehensive package of services for such users, including the
			 provision of sterile syringes, education and outreach, access to infectious
			 disease testing, overdose prevention, and treatment for drug dependence.
					(c)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated such sums as may be
			 necessary for fiscal years 2013 through 2017.
					108.Support for
			 expansion of comprehensive sexual health and education programs
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)federally funded
			 sex education programs should aim to—
							(A)reduce unintended
			 pregnancy and sexually transmitted infections, including HIV;
							(B)promote safe and
			 healthy relationships;
							(C)use, and be
			 informed by, the best scientific information available;
							(D)be built on
			 characteristics of effective programs;
							(E)expand the
			 existing body of evidence on comprehensive sex education programs through
			 program evaluation;
							(F)expand training
			 programs for teachers of comprehensive sex education;
							(G)build on the
			 personal responsibility education programs funded under section 513 of the
			 Social Security Act (42 U.S.C. 713) and the President’s Teen Pregnancy
			 Prevention program, funded under title II of the Consolidated Appropriations
			 Act, 2010 (Public Law 111–117; 123 Stat. 3253); and
							(H)promote and uphold
			 the rights of young people to information in order to make healthy and
			 responsible decisions about their sexual health; and
							(2)no Federal funds
			 should be used for health education programs that—
							(A)deliberately
			 withhold life-saving information about HIV;
							(B)are medically
			 inaccurate or have been scientifically shown to be ineffective;
							(C)promote gender
			 stereotypes;
							(D)are insensitive
			 and unresponsive to the needs of sexually active adolescents;
							(E)are insensitive
			 and unresponsive to the needs of lesbian, gay, bisexual, or transgender youth;
			 or
							(F)are inconsistent
			 with the ethical imperatives of medicine and public health.
							(b)Grants for
			 comprehensive sex education for adolescents
						(1)Program
			 authorizedThe Secretary, in coordination with the Director of
			 the Office of Adolescent Health, shall award grants, on a competitive basis, to
			 eligible entities to enable such eligible entities to carry out programs that
			 provide adolescents with comprehensive sex education, as described in paragraph
			 (6).
						(2)DurationGrants awarded under this subsection shall
			 be for a period of 5 years.
						(3)Eligible
			 EntityIn this subsection, the term eligible entity
			 means a public or private entity that focuses on adolescent health or education
			 or has experience working with adolescents, which may include—
							(A)a State
			 educational agency;
							(B)a local
			 educational agency;
							(C)a tribe or tribal
			 organization, as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b);
							(D)a State or local
			 department of health;
							(E)a State or local
			 department of education;
							(F)a nonprofit
			 organization;
							(G)a nonprofit or
			 public institution of higher education; or
							(H)a hospital.
							(4)ApplicationsAn
			 eligible entity desiring a grant under this subsection shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require, including the evaluation plan
			 described in paragraph (7)(A).
						(5)PriorityIn
			 awarding grants under this subsection, the Secretary shall give priority to
			 eligible entities that—
							(A)are State or local
			 public entities, with an additional priority for State or local educational
			 agencies; and
							(B)address health
			 disparities among young people that are at highest risk for not less than 1 of
			 the following:
								(i)Unintended
			 pregnancies.
								(ii)Sexually
			 transmitted infections, including HIV.
								(iii)Dating violence
			 and sexual assault.
								(6)Use of
			 funds
							(A)In
			 GeneralEach eligible entity that receives a grant under this
			 subsection shall use grant funds to carry out a program that provides
			 adolescents with comprehensive sex education that—
								(i)replicates
			 evidence-based sex education programs;
								(ii)substantially
			 incorporates elements of evidence-based sex education programs; or
								(iii)creates a
			 demonstration project based on generally accepted characteristics of effective
			 sex education programs.
								(B)Contents of Sex
			 Education ProgramsThe sex education programs funded under this
			 subsection shall include curricula and program materials that address—
								(i)abstinence and
			 delaying sexual initiation;
								(ii)the
			 health benefits and side effects of all contraceptive and barrier methods as a
			 means to prevent pregnancy and sexually transmitted infections, including
			 HIV;
								(iii)healthy
			 relationships, including the development of healthy attitudes and skills
			 necessary for understanding—
									(I)healthy
			 relationships between oneself and family, others, and society; and
									(II)the prevention of
			 sexual abuse, teen dating violence, bullying, harassment, and suicide;
									(iv)healthy life
			 skills including goal-setting, decisionmaking, interpersonal skills (such as
			 communication, assertiveness, and peer refusal skills), critical thinking,
			 self-esteem and self-efficacy, and stress management;
								(v)how
			 to make responsible decisions about sex and sexuality, including—
									(I)how to avoid, and
			 how to avoid making, unwanted verbal, physical, and sexual advances; and
									(II)how alcohol and
			 drug use can affect responsible decisionmaking;
									(vi)the
			 development of healthy attitudes and values about such topics as adolescent
			 growth and development, body image, gender roles and gender identity, racial
			 and ethnic diversity, and sexual orientation; and
								(vii)referral
			 services for local health clinics and services where adolescents can obtain
			 additional information and services related to sexual and reproductive health,
			 dating violence and sexual assault, and suicide prevention.
								(7)Evaluation;
			 Report
							(A)Independent
			 EvaluationEach eligible entity applying for a grant under this
			 subsection shall develop and submit to the Secretary a plan for a rigorous
			 independent evaluation of such grant program. The plan shall describe an
			 independent evaluation that—
								(i)uses
			 sound statistical methods and techniques relating to the behavioral sciences,
			 including random assignment methodologies, whenever possible;
								(ii)uses quantitative
			 data for assessments and impact evaluations, whenever possible; and
								(iii)is
			 carried out by an entity independent from such eligible entity.
								(B)Selection of
			 evaluated programs; Budget
								(i)Selection of
			 Evaluated ProgramsThe Secretary shall select, at random, a
			 subset of the eligible entities that the Secretary has selected to receive a
			 grant under this subsection to receive additional funding to carry out the
			 evaluation plan described in subparagraph (A).
								(ii)Budget for
			 Evaluation ActivitiesThe Secretary, in coordination with the
			 Director of the Office of Adolescent Health, shall establish a budget for each
			 eligible entity selected under clause (i) for the costs of carrying out the
			 evaluation plan described in subparagraph (A).
								(C)Funds for
			 evaluationThe Secretary shall provide eligible entities who are
			 selected under subparagraph (B)(i) with additional funds, in accordance with
			 the budget described in subparagraph (B)(ii), to carry out and report to the
			 Secretary on the evaluation plan described in subparagraph (A).
							(D)Performance
			 MeasuresThe Secretary, in coordination with the Director of the
			 Centers for Disease Control and Prevention, shall establish a common set of
			 performance measures to assess the implementation and impact of grant programs
			 funded under this subsection. Such performance measures shall include—
								(i)output measures,
			 such as the number of individuals served and the number of hours of service
			 delivery;
								(ii)outcome measures,
			 including measures relating to—
									(I)the knowledge that
			 youth participating in the grant program have gained about—
										(aa)adolescent growth
			 and development;
										(bb)relationship
			 dynamics;
										(cc)ways
			 to prevent unintended pregnancy and sexually transmitted infections, including
			 HIV; and
										(dd)sexual
			 health;
										(II)the skills that
			 adolescents participating in the grant program have gained regarding—
										(aa)negotiation and
			 communication;
										(bb)decisionmaking
			 and goal-setting;
										(cc)interpersonal
			 skills and healthy relationships; and
										(dd)condom use;
			 and
										(III)the behaviors of
			 adolescents participating in the grant program, including data about—
										(aa)age of first
			 intercourse;
										(bb)number of sexual
			 partners;
										(cc)condom and
			 contraceptive use at first intercourse;
										(dd)recent condom and
			 contraceptive use; and
										(ee)dating abuse and
			 lifetime history of domestic violence, sexual assault, dating violence,
			 bullying, harassment, and stalking.
										(E)Report to the
			 SecretaryEligible entities receiving a grant under this
			 subsection who have been selected to receive funds to carry out the evaluation
			 plan described in subparagraph (A), in accordance with subparagraph (B)(i),
			 shall collect and report to the Secretary—
								(i)the
			 results of the independent evaluation described in subparagraph (A); and
								(ii)information about
			 the performance measures described in subparagraph (B).
								(F)Effective
			 ProgramsThe Secretary, in coordination with the Director of the
			 Centers for Disease Control and Prevention, shall publish on the Web site of
			 the Centers for Disease Control and Prevention, a list of programs funded under
			 this subsection that the Secretary has determined to be effective
			 programs.
							(c)Grants for
			 comprehensive sex education at institutions of higher education
						(1)Program
			 authorizedThe Secretary, in coordination with the Office of
			 Adolescent Health and the Secretary of Education, shall award grants, on a
			 competitive basis, to institutions of higher education to enable such
			 institutions to provide young people with comprehensive sex education,
			 described in paragraph (5)(B), with an emphasis on reducing HIV, other sexually
			 transmitted infections, and unintended pregnancy through instruction
			 about—
							(A)abstinence and
			 contraception;
							(B)reducing dating
			 violence, sexual assault, bullying, and harassment;
							(C)increasing healthy
			 relationships; and
							(D)academic
			 achievement.
							(2)DurationGrants awarded under this subsection shall
			 be for a period of 5 years.
						(3)ApplicationsAn
			 institution of higher education desiring a grant under this subsection shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
						(4)PriorityIn
			 awarding grants under this subsection, the Secretary shall give priority to an
			 institution of higher education that—
							(A)has an enrollment
			 of needy students as defined in section 318(b) of the Higher Education Act of
			 1965 (20 U.S.C. 1059e(b));
							(B)is a
			 Hispanic-serving institution, as defined in section 502(a) of such Act (20
			 U.S.C. 1101a(a));
							(C)is a Tribal
			 College or University, as defined in section 316(b) of such Act (20 U.S.C.
			 1059c(b));
							(D)is an Alaska
			 Native-serving institution, as defined in section 317(b) of such Act (20 U.S.C.
			 1059d(b));
							(E)is a Native
			 Hawaiian-serving institution, as defined in section 317(b) of such Act (20
			 U.S.C. 1059d(b));
							(F)is a Predominately
			 Black Institution, as defined in section 318(b) of such Act (20 U.S.C.
			 1059e(b));
							(G)is a Native
			 American-serving, nontribal institution, as defined in section 319(b) of such
			 Act (20 U.S.C. 1059f(b));
							(H)is an Asian
			 American and Native American Pacific Islander-serving institution, as defined
			 in section 320(b) of such Act (20 U.S.C. 1059g(b)); or
							(I)is a minority
			 institution, as defined in section 365 of such Act (20 U.S.C. 1067k), with an
			 enrollment of needy students, as defined in section 312 of such Act (20 U.S.C.
			 1058).
							(5)Uses of
			 funds
							(A)In
			 GeneralAn institution of higher education receiving a grant
			 under this subsection may use grant funds to integrate issues relating to
			 comprehensive sex education into the academic or support sectors of the
			 institution of higher education in order to reach a large number of students,
			 by carrying out 1 or more of the following activities:
								(i)Developing
			 educational content for issues relating to comprehensive sex education that
			 will be incorporated into first-year orientation or core courses.
								(ii)Developing and
			 employing schoolwide educational programming outside of class that delivers
			 elements of comprehensive sex education programs to students, faculty, and
			 staff.
								(iii)Creating
			 innovative technology-based approaches to deliver sex education to students,
			 faculty, and staff.
								(iv)Developing and
			 employing peer-outreach and education programs to generate discussion, educate,
			 and raise awareness among students about issues relating to comprehensive sex
			 education.
								(B)Contents of sex
			 education programsEach institution of higher education's program
			 of comprehensive sex education funded under this subsection shall include
			 curricula and program materials that address information about—
								(i)safe
			 and responsible sexual behavior with respect to the prevention of pregnancy and
			 sexually transmitted infections, including HIV, including through—
									(I)abstinence;
									(II)a reduced number
			 of sexual partners; and
									(III)the use of
			 condoms and contraception;
									(ii)healthy
			 relationships, including the development of healthy attitudes and insights
			 necessary for understanding—
									(I)relationships
			 between oneself, family, partners, others, and society; and
									(II)the prevention of
			 sexual abuse, dating violence, bullying, harassment, and suicide; and
									(iii)referral
			 services to local health clinics where young people can obtain additional
			 information and services related to sexual and reproductive health, dating
			 violence and sexual assault, and suicide prevention.
								(C)Optional
			 components of sex educationEach institution of higher
			 education's program of comprehensive sex education may also include information
			 and skills development relating to—
								(i)how
			 to make responsible decisions about sex and sexuality, including—
									(I)how to avoid, and
			 avoid making, unwanted verbal, physical, and sexual advances; and
									(II)how alcohol and
			 drug use can affect responsible decisionmaking;
									(ii)healthy life
			 skills, including—
									(I)goal-setting and
			 decisionmaking;
									(II)interpersonal
			 skills, such as communication, assertiveness, and peer refusal skills;
									(III)critical
			 thinking;
									(IV)self-esteem and
			 self-efficacy; and
									(V)stress
			 management;
									(iii)the development
			 of healthy attitudes and values about such topics as body image, gender roles
			 and gender identity, racial and ethnic diversity, and sexual orientation;
			 and
								(iv)the
			 responsibilities of parenting and the skills necessary to parent well.
								(6)Evaluation;
			 ReportThe requirements described in section 125B(g) shall also
			 apply to eligible entities receiving a grant under this subsection in the same
			 manner as such requirements apply to eligible entities receiving grants under
			 section 125B.
						(d)Grants for
			 pre-Service and in-Service teacher training
						(1)Program
			 authorizedThe Secretary, in coordination with the Director of
			 the Centers for Disease Control and Prevention and the Secretary of Education,
			 shall award grants, on a competitive basis, to eligible entities to enable such
			 eligible entities to carry out the activities described in paragraph
			 (5).
						(2)DurationGrants awarded under this subsection shall
			 be for a period of 5 years.
						(3)Eligible
			 EntityIn this subsection, the term eligible entity
			 means—
							(A)a State
			 educational agency;
							(B)a local
			 educational agency;
							(C)a tribe or tribal
			 organization, as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b);
							(D)a State or local
			 department of health;
							(E)a State or local
			 department of education;
							(F)a nonprofit
			 institution of higher education;
							(G)a national or
			 statewide nonprofit organization that has as its primary purpose the
			 improvement of provision of comprehensive sex education through effective
			 teaching of comprehensive sex education; or
							(H)a consortium of
			 nonprofit organizations that has as its primary purpose the improvement of
			 provision of comprehensive sex education through effective teaching of
			 comprehensive sex education.
							(4)ApplicationAn
			 eligible entity desiring a grant under this subsection shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
						(5)Authorized
			 Activities
							(A)Required
			 ActivityEach eligible entity receiving a grant under this
			 subsection shall use grant funds to train targeted faculty and staff, in order
			 to increase effective teaching of comprehensive sex education for elementary
			 school and secondary school students.
							(B)Permissible
			 ActivitiesEach eligible entity receiving a grant under this
			 subsection may use grant funds to—
								(i)strengthen and
			 expand the eligible entity’s relationships with—
									(I)institutions of
			 higher education;
									(II)State educational
			 agencies;
									(III)local
			 educational agencies; or
									(IV)other public and
			 private organizations with a commitment to comprehensive sex education and the
			 benefits of comprehensive sex education;
									(ii)support and
			 promote research-based training of teachers of comprehensive sex education and
			 related disciplines in elementary schools and secondary schools as a means of
			 broadening student knowledge about issues related to human development,
			 relationships, personal skills, sexual behavior, sexual health, and society and
			 culture;
								(iii)support the
			 dissemination of information on effective practices and research findings
			 concerning the teaching of comprehensive sex education;
								(iv)support research
			 on—
									(I)effective
			 comprehensive sex education teaching practices; and
									(II)the development
			 of assessment instruments and strategies to document—
										(aa)student
			 understanding of comprehensive sex education; and
										(bb)the
			 effects of comprehensive sex education;
										(v)convene national
			 conferences on comprehensive sex education, in order to effectively train
			 teachers in the provision of comprehensive sex education; and
								(vi)develop and
			 disseminate appropriate research-based materials to foster comprehensive sex
			 education.
								(C)SubgrantsEach
			 eligible entity receiving a grant under this subsection may award subgrants to
			 nonprofit organizations, State educational agencies, or local educational
			 agencies to enable such organizations or agencies to—
								(i)train teachers in
			 comprehensive sex education;
								(ii)support Internet
			 or distance learning related to comprehensive sex education;
								(iii)promote rigorous
			 academic standards and assessment techniques to guide and measure student
			 performance in comprehensive sex education;
								(iv)encourage
			 replication of best practices and model programs to promote comprehensive sex
			 education;
								(v)develop and
			 disseminate effective, research-based comprehensive sex education learning
			 materials;
								(vi)develop academic
			 courses on the pedagogy of sex education at institutions of higher education;
			 or
								(vii)convene
			 State-based conferences to train teachers in comprehensive sex education and to
			 identify strategies for improvement.
								(e)Report to
			 Congress
						(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter for a period of 5 years, the Secretary shall
			 prepare and submit to the appropriate committees of Congress a report on the
			 activities to provide adolescents and young people with comprehensive sex
			 education funded under this section.
						(2)Report
			 elementsThe report described in paragraph (1) shall include
			 information about—
							(A)the number of
			 eligible entities and institutions of higher education that are receiving grant
			 funds under subsections (b) and (c);
							(B)the specific
			 activities supported by grant funds awarded under subsections (b) and
			 (c);
							(C)the number of
			 adolescents served by grant programs funded under subsection (b);
							(D)the number of
			 young people served by grant programs funded under subsection (c); and
							(E)the status of
			 program evaluations described under subsections (b) and (c).
							(f)LimitationNo
			 Federal funds provided under this section may be used for health education
			 programs that—
						(1)deliberately withhold life-saving
			 information about HIV;
						(2)are medically inaccurate or have been
			 scientifically shown to be ineffective;
						(3)promote gender stereotypes;
						(4)are insensitive and unresponsive to the
			 needs of sexually active youth or lesbian, gay, bisexual, or transgender youth;
			 or
						(5)are inconsistent with the ethical
			 imperatives of medicine and public health.
						(g)DefinitionsIn
			 this section:
						(1)ESEA
			 DefinitionsThe terms elementary school, local
			 educational agency, secondary school, and State
			 educational agency have the meanings given the terms in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
						(2)Age and
			 developmentally appropriateThe term age and
			 developmentally appropriate means suitable for a particular age or age
			 group of children and adolescents, based on developing cognitive, emotional,
			 and behavioral capacity typical for that age or age group.
						(3)AdolescentsThe
			 term adolescents means individuals who are ages 10 through 19 at
			 the time of commencement of participation in a program supported under this
			 section.
						(4)Characteristics
			 of effective programsThe term characteristics of effective
			 programs means the aspects of evidence-based programs, including
			 development, content, and implementation of such programs, that—
							(A)have been shown to
			 be effective in terms of increasing knowledge, clarifying values and attitudes,
			 increasing skills, and impacting upon behavior; and
							(B)are widely
			 recognized by leading medical and public health agencies to be effective in
			 changing sexual behaviors that lead to sexually transmitted infections,
			 including HIV, unintended pregnancy, and dating violence and sexual assault
			 among young people.
							(5)Comprehensive
			 sex educationThe term comprehensive sex education
			 means a program that—
							(A)includes age- and
			 developmentally appropriate, culturally and linguistically relevant information
			 on a broad set of topics related to sexuality including human development,
			 relationships, decisionmaking, communication, abstinence, contraception, and
			 disease and pregnancy prevention;
							(B)provides students
			 with opportunities for developing skills as well as learning
			 information;
							(C)is inclusive of
			 lesbian, gay, bisexual, transgender, and heterosexual young people; and
							(D)aims to—
								(i)provide
			 scientifically accurate and realistic information about human sexuality;
								(ii)provide
			 opportunities for individuals to understand their own, their families’, and
			 their communities’ values, attitudes, and insights about sexuality;
								(iii)help individuals
			 develop healthy relationships and interpersonal skills; and
								(iv)help individuals
			 exercise responsibility regarding sexual relationships, which includes
			 addressing abstinence, pressures to become prematurely involved in sexual
			 intercourse, and the use of contraception and other sexual health
			 measures.
								(6)Evidence-based
			 programThe term evidence-based program means a sex
			 education program that has been proven through rigorous evaluation to be
			 effective in changing sexual behavior or incorporates elements of other sex
			 education programs that have been proven to be effective in changing sexual
			 behavior.
						(7)Institution of
			 Higher EducationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
						(8)Medically
			 accurate and completeThe term medically accurate and
			 complete, when used with respect to a sex education program, means
			 that—
							(A)the information
			 provided through the program is verified or supported by the weight of research
			 conducted in compliance with accepted scientific methods and is published in
			 peer-reviewed journals, where applicable; or
							(B)(i)the program contains
			 information that leading professional organizations and agencies with relevant
			 expertise in the field recognize as accurate, objective, and complete;
			 and
								(ii)the program does not withhold
			 information about the effectiveness and benefits of correct and consistent use
			 of condoms and other contraceptives.
								(9)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(10)Young
			 peopleThe term young people means individuals who
			 are ages 10 through 24 at the time of commencement of participation in a
			 program supported under this section.
						(h)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for fiscal years 2013 through
			 2017.
					109.Elimination of
			 abstinence-only education program
					(a)In
			 generalTitle V of the Social Security Act (42 U.S.C. 701 et
			 seq.) is amended by striking section 510.
					(b)RescissionAmounts
			 appropriated for fiscal year 2012 under section 510(d) of the Social Security
			 Act (42 U.S.C. 710(d)) (as in effect on the day before the date of enactment of
			 this Act) that are unobligated as of the date of enactment of this Act are
			 rescinded.
					(c)Reprogram of
			 eliminated abstinence-Only funds for the personal responsibility education
			 program (PREP)Section 513(f) of the Social Security Act (42
			 U.S.C. 713(f)) is amended by striking $75,000,000 for each of fiscal
			 years 2010 through 2014 and inserting $75,000,000 for each of
			 fiscal years 2010 and 2011, an amount for fiscal year 2012 equal to $75,000,000
			 increased by an amount equal to the unobligated portion of funds appropriated
			 for fiscal year 2012 under section 510(d) that are rescinded under section
			 109(b) of the Ending the HIV/AIDS Epidemic
			 Act of 2012, and $125,000,000 for each of fiscal years 2013
			 through 2014.
					IIEnding stigma and
			 discrimination that inhibit access to care and make people more
			 vulnerable
				201.Review of all
			 Federal and State laws, policies, and regulations regarding the criminal
			 prosecution of individuals for HIV-Related offenses
					(a)Definitions
						(1)HIV and
			 HIV/AIDSThe terms HIV and HIV/AIDS
			 have the meanings given to such terms in section 2689 of the Public Health
			 Service Act (42 U.S.C. 300ff–88).
						(2)StateThe
			 term State includes the District of Columbia, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United
			 States Virgin Islands.
						(b)Sense of
			 Congress regarding laws or regulations directed at people living with
			 HIV/AIDSIt is the sense of the Congress that Federal and State
			 laws, policies, and regulations regarding people living with HIV/AIDS—
						(1)should not place
			 unique or additional burdens on such individuals solely as a result of their
			 HIV status; and
						(2)should instead
			 demonstrate a public health-oriented, evidence-based, medically accurate, and
			 contemporary understanding of—
							(A)the multiple
			 factors that lead to HIV transmission;
							(B)the relative risk
			 of HIV transmission routes;
							(C)the current health
			 implications of living with HIV;
							(D)the associated
			 benefits of treatment and support services for people living with HIV;
			 and
							(E)the impact of
			 punitive HIV-specific laws and policies on public health, on people living with
			 or affected by HIV, and on their families and communities.
							(c)Review of all
			 Federal and State laws, policies, and regulations regarding the criminal
			 prosecution of individuals for HIV-Related offenses
						(1)Review of
			 federal and state laws
							(A)In
			 generalNo later than 90 days after the date of the enactment of
			 this Act, the Attorney General, the Secretary of Health and Human Services, and
			 the Secretary of Defense acting jointly (in this paragraph and paragraph (2)
			 referred to as the designated officials) shall initiate a
			 national review of Federal and State laws, policies, regulations, and judicial
			 precedents and decisions regarding criminal and related civil commitment cases
			 involving people living with HIV/AIDS, including in regards to the Uniform Code
			 of Military Justice.
							(B)ConsultationIn
			 carrying out the review under subparagraph (A), the designated officials shall
			 ensure diverse participation and consultation from each State, including
			 with—
								(i)State attorneys
			 general (or their representatives);
								(ii)State public
			 health officials (or their representatives);
								(iii)State judicial
			 and court system officers, including judges, district attorneys, prosecutors,
			 defense attorneys, law enforcement, and correctional officers;
								(iv)members of the
			 United States Armed Forces, including members of other Federal services subject
			 to the Uniform Code of Military Justice;
								(v)people living with
			 HIV/AIDS, particularly those who have been subject to HIV-related prosecution
			 or who are from communities whose members have been disproportionately subject
			 to HIV-specific arrests and prosecutions;
								(vi)legal advocacy
			 and HIV/AIDS service organizations that work with people living with
			 HIV/AIDS;
								(vii)nongovernmental
			 health organizations that work on behalf of people living with HIV/AIDS;
			 and
								(viii)trade
			 organizations or associations representing persons or entities described in
			 clauses (i) through (vii).
								(C)Relation to
			 other reviewsIn carrying out the review under subparagraph (A),
			 the designated officials may utilize other existing reviews of criminal and
			 related civil commitment cases involving people living with HIV/AIDS, including
			 any such review conducted by any Federal or State agency or any public health,
			 legal advocacy, or trade organization or association if the designated
			 officials determine that such reviews were conducted in accordance with the
			 principles set forth in subsection (b).
							(2)ReportNo
			 later than 180 days after initiating the review required by paragraph (1), the
			 Attorney General shall transmit to the Congress and make publicly available a
			 report containing the results of the review, which includes the
			 following:
							(A)For each State and
			 for the Uniform Code of Military Justice, a summary of the relevant laws,
			 policies, regulations, and judicial precedents and decisions regarding criminal
			 cases involving people living with HIV/AIDS, including, if applicable, the
			 following:
								(i)A
			 determination of whether such laws, policies, regulations, and judicial
			 precedents and decisions place any unique or additional burdens upon people
			 living with HIV/AIDS.
								(ii)A
			 determination of whether such laws, policies, regulations, and judicial
			 precedents and decisions demonstrate a public health-oriented, evidence-based,
			 medically accurate, and contemporary understanding of—
									(I)the multiple
			 factors that lead to HIV transmission;
									(II)the relative risk
			 of HIV transmission routes;
									(III)the current
			 health implications of living with HIV;
									(IV)the associated
			 benefits of treatment and support services for people living with HIV;
			 and
									(V)the impact of
			 punitive HIV-specific laws and policies on public health, on people living with
			 or affected by HIV, and on their families and communities.
									(iii)An
			 analysis of the public health and legal implications of such laws, policies,
			 regulations, and judicial precedents, including an analysis of the consequences
			 of having a similar penal scheme applied to comparable situations involving
			 other communicable diseases.
								(iv)An
			 analysis of the proportionality of punishments imposed under HIV-specific laws,
			 policies, regulations, and judicial precedents, taking into consideration
			 penalties attached to violation of State laws against similar degrees of
			 endangerment or harm, such as driving while intoxicated (DWI) or transmission
			 of other communicable diseases, or more serious harms, such as vehicular
			 manslaughter offenses.
								(B)An analysis of
			 common elements shared among State laws, policies, regulations, and judicial
			 precedents.
							(C)A set of best
			 practice recommendations directed to State governments, including State
			 attorneys general, public health officials, and judicial officers, in order to
			 ensure that laws, policies, regulations, and judicial precedents regarding
			 people living with HIV/AIDS are in accordance with the principles set forth in
			 subsection (b).
							(D)Recommendations
			 for adjustments to the Uniform Code of Military Justice, as may be necessary,
			 in order to ensure that laws, policies, regulations, and judicial precedents
			 regarding people living with HIV/AIDS are in accordance with the principles set
			 forth in subsection (b).
							(3)GuidanceWithin
			 90 days of the release of the report required by paragraph (2), the Attorney
			 General and the Secretary of Health and Human Services, acting jointly, shall
			 develop and publicly release updated guidance for States based on the set of
			 best practice recommendations required by paragraph (2)(C) in order to assist
			 States dealing with criminal and related civil commitment cases regarding
			 people living with HIV/AIDS.
						(4)Monitoring and
			 evaluation systemWithin 60 days of the release of the guidance
			 required by paragraph (3), the Attorney General and the Secretary of Health and
			 Human Services, acting jointly, shall establish an integrated monitoring and
			 evaluation system which includes, where appropriate, objective and quantifiable
			 performance goals and indicators to measure progress toward statewide
			 implementation in each State of the best practice recommendations required in
			 paragraph (2)(C), including to monitor, track, and evaluate the effectiveness
			 of assistance provided pursuant to subsection (d).
						(5)Adjustments to
			 federal laws, policies, or regulationsWithin 90 days of the
			 release of the report required by paragraph (2), the Attorney General, the
			 Secretary of Health and Human Services, and the Secretary of Defense, acting
			 jointly, shall develop and transmit to the President and the Congress, and make
			 publicly available, such proposals as may be necessary to implement adjustments
			 to Federal laws, policies, or regulations, including to the Uniform Code of
			 Military Justice, based on the recommendations required by paragraph (2)(D),
			 either through Executive order or through changes to statutory law.
						(6)Authorization of
			 appropriations
							(A)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary for the purpose of carrying
			 out this subsection. Amounts authorized to be appropriated by the preceding
			 sentence are in addition to amounts otherwise authorized to be appropriated for
			 such purpose.
							(B)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in subparagraph (A) are authorized to remain available until
			 expended.
							(d)Authorization To
			 provide grants
						(1)Grants by
			 Attorney General
							(A)In
			 generalThe Attorney General may provide assistance to eligible
			 State and local entities and eligible nongovernmental organizations for the
			 purpose of incorporating the best practice recommendations developed under
			 subsection (c)(2)(C) within relevant State laws, policies, regulations, and
			 judicial decisions regarding people living with HIV/AIDS.
							(B)Authorized
			 activitiesThe assistance authorized by subparagraph (A) may
			 include—
								(i)direct technical
			 assistance to eligible State and local entities in order to develop,
			 disseminate, or implement State laws, policies, regulations, or judicial
			 decisions that conform with the best practice recommendations developed under
			 subsection (c)(2)(C);
								(ii)direct technical
			 assistance to eligible nongovernmental organizations in order to provide
			 education and training, including through classes, conferences, meetings, and
			 other educational activities, to eligible State and local entities; and
								(iii)subcontracting
			 authority to allow eligible State and local entities and eligible
			 nongovernmental organizations to seek technical assistance from legal and
			 public health experts with a demonstrated understanding of the principles
			 underlying the best practice recommendations developed under subsection
			 (c)(2)(C).
								(2)Grants by
			 Secretary of HHS
							(A)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention, may
			 provide assistance to State and local public health departments and eligible
			 nongovernmental organizations for the purpose of supporting eligible State and
			 local entities to incorporate the best practice recommendations developed under
			 subsection (c)(2)(C) within relevant State laws, policies, regulations, and
			 judicial decisions regarding people living with HIV/AIDS.
							(B)Authorized
			 activitiesThe assistance authorized by subparagraph (A) may
			 include—
								(i)direct technical
			 assistance to State and local public health departments in order to support the
			 development, dissemination, or implementation of State laws, policies,
			 regulations, or judicial decisions that conform with the set of best practice
			 recommendations developed under subsection (c)(2)(C);
								(ii)direct technical
			 assistance to eligible nongovernmental organizations in order to provide
			 education and training, including through classes, conferences, meetings, and
			 other educational activities, to State and local public health departments;
			 and
								(iii)subcontracting
			 authority to allow State and local public health departments and eligible
			 nongovernmental organizations to seek technical assistance from legal and
			 public health experts with a demonstrated understanding of the principles
			 underlying the best practice recommendations developed under subsection
			 (c)(2)(C).
								(3)LimitationAs
			 a condition of receiving assistance through this subsection, eligible State and
			 local entities, State and local public health departments, and eligible
			 nongovernmental organizations shall agree—
							(A)not to place any
			 unique or additional burdens on people living with HIV/AIDS solely as a result
			 of their HIV status; and
							(B)that if the
			 entity, department, or organization promulgates any laws, policies,
			 regulations, or judicial decisions regarding people living with HIV/AIDS, such
			 actions shall demonstrate a public health-oriented, evidence-based, medically
			 accurate, and contemporary understanding of—
								(i)the
			 multiple factors that lead to HIV transmission;
								(ii)the
			 relative risk of HIV transmission routes;
								(iii)the current
			 health implications of living with HIV;
								(iv)the
			 associated benefits of treatment and support services for people living with
			 HIV; and
								(v)the
			 impact of punitive HIV-specific laws and policies on public health, on people
			 living with or affected by HIV, and on their families and communities.
								(4)ReportNo
			 later than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Attorney General and the Secretary of Health and Human
			 Services, acting jointly, shall transmit to Congress and make publicly
			 available a report describing, for each State, the impact and effectiveness of
			 the assistance provided through this Act. Each such report shall
			 include—
							(A)a detailed
			 description of the progress each State has made, if any, in implementing the
			 best practice recommendations developed under subsection (c)(2)(C) as a result
			 of the assistance provided under this subsection, and based on the performance
			 goals and indicators established as part of the monitoring and evaluation
			 system in subsection (c)(4);
							(B)a brief summary of
			 any outreach efforts undertaken during the prior year by the Attorney General
			 and the Secretary of Health and Human Services to encourage States to seek
			 assistance under this subsection in order to implement the best practice
			 recommendations developed under subsection (c)(2)(C);
							(C)a summary of how
			 assistance provided through this subsection is being utilized by eligible State
			 and local entities, State and local public health departments, and eligible
			 nongovernmental organizations and, if applicable, any contractors, including
			 with respect to nongovernmental organizations, the type of technical assistance
			 provided, and an evaluation of the impact of such assistance on eligible State
			 and local entities; and
							(D)a summary and
			 description of eligible State and local entities, State and local public health
			 departments, and eligible nongovernmental organizations receiving assistance
			 through this subsection, including if applicable, a summary and description of
			 any contractors selected to assist in implementing such assistance.
							(5)DefinitionsFor
			 the purposes of this subsection:
							(A)Eligible state
			 and local entitiesThe term eligible State and local
			 entities means the relevant individuals, offices, or organizations that
			 directly participate in the development, dissemination, or implementation of
			 State laws, policies, regulations, or judicial decisions, including—
								(i)State governments,
			 including State attorneys general, State departments of justice, and State
			 National Guards, or their equivalents;
								(ii)State judicial
			 and court systems, including trial courts, appellate courts, State supreme
			 courts and courts of appeal, and State correctional facilities, or their
			 equivalents; and
								(iii)local
			 governments, including city and county governments, district attorneys, and
			 local law enforcement departments, or their equivalents.
								(B)State and local
			 public health departmentsThe term State and local public
			 health departments means the following:
								(i)State public
			 health departments, or their equivalents, including the chief officer of such
			 departments and infectious disease and communicable disease specialists within
			 such departments.
								(ii)Local public
			 health departments, or their equivalents, including city and county public
			 health departments, the chief officer of such departments, and infectious
			 disease and communicable disease specialists within such departments.
								(iii)Public health
			 departments or officials, or their equivalents, within State or local
			 correctional facilities.
								(iv)Public health
			 departments or officials, or their equivalents, within State National
			 Guards.
								(v)Any
			 other recognized State or local public health organization or entity charged
			 with carrying out official State or local public health duties.
								(C)Eligible
			 nongovernmental organizationsThe term eligible
			 nongovernmental organizations means the following:
								(i)Nongovernmental
			 organizations, including trade organizations or associations that
			 represent—
									(I)State attorneys
			 general, or their equivalents;
									(II)State public
			 health officials, or their equivalents;
									(III)State judicial
			 and court officers, including judges, district attorneys, prosecutors, defense
			 attorneys, law enforcement, and correctional officers;
									(IV)State National
			 Guards;
									(V)people living with
			 HIV/AIDS;
									(VI)legal advocacy
			 and HIV/AIDS service organizations that work with people living with HIV/AIDS;
			 and
									(VII)nongovernmental
			 health organizations that work on behalf of people living with HIV/AIDS.
									(ii)Nongovernmental organizations, including
			 trade organizations or associations that demonstrate a public-health oriented,
			 evidence-based, medically accurate, and contemporary understanding of—
									(I)the multiple
			 factors that lead to HIV transmission;
									(II)the relative risk
			 of HIV transmission routes;
									(III)the current
			 health implications of living with HIV;
									(IV)the associated
			 benefits of treatment and support services for people living with HIV;
			 and
									(V)the impact of
			 punitive HIV-specific laws and policies on public health, on people living with
			 or affected by HIV, and on their families and communities.
									(6)Authorization of
			 appropriations
							(A)In
			 generalIn addition to amounts otherwise made available, there
			 are authorized to be appropriated to the Attorney General and the Secretary of
			 Health and Human Services such sums as may be necessary to carry out this
			 subsection for each of the fiscal years 2013 through 2017.
							(B)Availability of
			 fundsAmounts appropriated pursuant to the authorizations of
			 appropriations in subparagraph (A) are authorized to remain available until
			 expended.
							IIIADDRESSING LEGAL
			 AND POLICY BARRIERS TO ACCESSING HEALTH CARE
				301.Repeal of
			 limitation against use of funds for education or information designed to
			 promote or encourage, directly, homosexual or heterosexual activity or
			 intravenous substance abuseSection 2500 of the Public Health Service
			 Act (42 U.S.C. 300ee) is amended—
					(1)by striking subsection (c); and
					(2)by redesignating
			 subsection (d) as subsection (c).
					302.Expanding
			 support for condoms in prisons
					(a)Authority To
			 allow community organizations To provide STI counseling, STI prevention
			 education, and sexual barrier protection devices in Federal correctional
			 facilities
						(1)Directive to
			 Attorney GeneralNot later
			 than 30 days after the date of enactment of this Act, the Attorney General
			 shall direct the Bureau of Prisons to allow community organizations to
			 distribute sexual barrier protection devices and to engage in STI counseling
			 and STI prevention education in Federal correctional facilities. These
			 activities shall be subject to all relevant Federal laws and regulations which
			 govern visitation in correctional facilities.
						(2)Information
			 requirementAny community
			 organization permitted to distribute sexual barrier protection devices under
			 paragraph (1) must ensure that the persons to whom the devices are distributed
			 are informed about the proper use and disposal of sexual barrier protection
			 devices in accordance with established public health practices. Any community
			 organization conducting STI counseling or STI prevention education under
			 paragraph (1) must offer comprehensive sexuality education.
						(3)Possession of
			 device protectedNo Federal correctional facility may, because of
			 the possession or use of a sexual barrier protection device—
							(A)take adverse
			 action against an incarcerated person; or
							(B)consider
			 possession or use as evidence of prohibited activity for the purpose of any
			 Federal correctional facility administrative proceeding.
							(4)ImplementationThe
			 Attorney General and Bureau of Prisons shall implement this section according
			 to established public health practices in a manner that protects the health,
			 safety, and privacy of incarcerated persons and of correctional facility
			 staff.
						(b)Sense of
			 Congress regarding distribution of sexual barrier protection devices in State
			 prison systemsIt is the sense of the Congress that States should
			 allow for the legal distribution of sexual barrier protection devices in State
			 correctional facilities to reduce the prevalence and spread of STIs in those
			 facilities.
					(c) Survey of and
			 report on correctional facility programs aimed at reducing the spread of
			 STIs
						(1)SurveyThe Attorney General, after consulting with
			 the Secretary of Health and Human Services, State officials, and community
			 organizations, shall, to the maximum extent practicable, conduct a survey of
			 all Federal and State correctional facilities, no later than 180 days after the
			 date of enactment of this Act and annually thereafter for 5 years, to determine
			 the following:
							(A)Counseling,
			 treatment, and supportive servicesWhether the correctional facility requires
			 incarcerated persons to participate in counseling, treatment, and supportive
			 services related to STIs, or whether it offers such programs to incarcerated
			 persons.
							(B)Access to sexual
			 barrier protection devicesWhether incarcerated persons
			 can—
								(i)possess sexual
			 barrier protection devices;
								(ii)purchase sexual
			 barrier protection devices;
								(iii)purchase sexual
			 barrier protection devices at a reduced cost; and
								(iv)obtain sexual
			 barrier protection devices without cost.
								(C)Incidence of
			 sexual violenceThe incidence of sexual violence and assault
			 committed by incarcerated persons and by correctional facility staff.
							(D)Prevention
			 education offeredThe type of prevention education, information,
			 or training offered to incarcerated persons and correctional facility staff
			 regarding sexual violence and the spread of STIs, including whether such
			 education, information, or training—
								(i)constitutes
			 comprehensive sexuality education;
								(ii)is
			 compulsory for new incarcerated persons and for new staff; and
								(iii)is
			 offered on an ongoing basis.
								(E)STI
			 testingWhether the correctional facility tests incarcerated
			 persons for STIs or gives them the option to undergo such testing—
								(i)at
			 intake;
								(ii)on
			 a regular basis; and
								(iii)prior to
			 release.
								(F)STI test
			 resultsThe number of incarcerated persons who are tested for
			 STIs and the outcome of such tests at each correctional facility, disaggregated
			 to include results for—
								(i)the
			 type of sexually transmitted infection tested for;
								(ii)the
			 race and/or ethnicity of individuals tested;
								(iii)the age of
			 individuals tested; and
								(iv)the
			 gender of individuals tested.
								(G)Prerelease
			 referral policyWhether
			 incarcerated persons are informed prior to release about STI-related services
			 or other health services in their communities, including free and low-cost
			 counseling and treatment options.
							(H)Prerelease
			 referrals madeThe number of referrals to community-based
			 organizations or public health facilities offering STI-related or other health
			 services provided to incarcerated persons prior to release, and the type of
			 counseling or treatment for which the referral was made.
							(I)Reinstatement of
			 medicaid benefitsWhether the correctional facility assists
			 incarcerated persons that were enrolled in the State Medicaid program prior to
			 their incarceration, in reinstating their enrollment upon release and whether
			 such individuals receive referrals as provided by subparagraph (G) to entities
			 that accept the State Medicaid program, including if applicable—
								(i)the
			 number of such individuals, including those diagnosed with the human
			 immunodeficiency virus, that have been reinstated;
								(ii)a
			 list of obstacles to reinstating enrollment or to making determinations of
			 eligibility for reinstatement, if any; and
								(iii)the number of
			 individuals denied enrollment.
								(J)Other actions
			 takenWhether the correctional facility has taken any other
			 action, in conjunction with community organizations or otherwise, to reduce the
			 prevalence and spread of STIs in that facility.
							(2)PrivacyIn
			 conducting the survey, the Attorney General shall not request or retain the
			 identity of any person who has sought or been offered counseling, treatment,
			 testing, or prevention education information regarding an STI (including
			 information about sexual barrier protection devices), or who has tested
			 positive for an STI.
						(3)ReportThe Attorney General shall transmit to
			 Congress and make publicly available the results of the survey required under
			 paragraph (1), both for the Nation as a whole and disaggregated as to each
			 State and each correctional facility. To the maximum extent possible, the
			 Attorney General shall issue the first report no later than 1 year after the
			 date of enactment of this Act and shall issue reports annually thereafter for 5
			 years.
						(d)Strategy
						(1)Directive to
			 Attorney GeneralThe Attorney
			 General, in consultation with the Secretary of Health and Human Services, State
			 officials, and community organizations, shall develop and implement a 5-year
			 strategy to reduce the prevalence and spread of STIs in Federal and State
			 correctional facilities. To the maximum extent possible, the strategy shall be
			 developed, transmitted to Congress, and made publicly available no later than
			 180 days after the transmission of the first report required under subsection
			 (c)(3).
						(2)Contents of
			 strategyThe strategy shall include the following:
							(A)Prevention
			 educationA plan for improving prevention education, information,
			 and training offered to incarcerated persons and correctional facility staff,
			 including information and training on sexual violence and the spread of STIs,
			 and comprehensive sexuality education.
							(B)Sexual barrier
			 protection device accessA plan for expanding access to sexual
			 barrier protection devices in correctional facilities.
							(C)Sexual violence
			 reductionA plan for reducing the incidence of sexual violence
			 among incarcerated persons and correctional facility staff, developed in
			 consultation with the National Prison Rape Elimination Commission.
							(D)Counseling and
			 supportive servicesA plan for expanding access to counseling and
			 supportive services related to STIs in correctional facilities.
							(E)TestingA
			 plan for testing incarcerated persons for STIs during intake, during regular
			 health exams, and prior to release, and that—
								(i)is
			 conducted in accordance with guidelines established by the Centers for Disease
			 Control and Prevention;
								(ii)includes pretest
			 counseling;
								(iii)requires that
			 incarcerated persons are notified of their option to decline testing at any
			 time;
								(iv)requires that incarcerated persons are
			 confidentially notified of their test results in a timely manner; and
								(v)ensures that
			 incarcerated persons testing positive for STIs receive post-test counseling,
			 care, treatment, and supportive services.
								(F)TreatmentA
			 plan for ensuring that correctional facilities have the necessary medicine and
			 equipment to treat and monitor STIs and for ensuring that incarcerated persons
			 living with or testing positive for STIs receive and have access to care and
			 treatment services.
							(G)Strategies for
			 demographic groupsA plan for developing and implementing
			 culturally appropriate, sensitive, and specific strategies to reduce the spread
			 of STIs among demographic groups heavily impacted by STIs.
							(H)Linkages with
			 communities and facilitiesA
			 plan for establishing and strengthening linkages to local communities and
			 health facilities that—
								(i)provide
			 counseling, testing, care, and treatment services;
								(ii)may
			 receive persons recently released from incarceration who are living with STIs;
			 and
								(iii)accept payment
			 through the State Medicaid program.
								(I)Enrollment in
			 State Medicaid programsPlans to ensure that incarcerated persons
			 who were—
								(i)enrolled in their
			 State Medicaid program prior to incarceration in a correctional facility are
			 automatically re-enrolled in such program upon their release; and
								(ii)not
			 enrolled in their State Medicaid program prior to incarceration, but who are
			 diagnosed with the human immunodeficiency virus while incarcerated in a
			 correctional facility, are automatically enrolled in such program upon their
			 release.
								(J)Other
			 plansAny other plans developed by the Attorney General for
			 reducing the spread of STIs or improving the quality of health care in
			 correctional facilities.
							(K)Monitoring
			 systemA monitoring system that establishes performance goals
			 related to reducing the prevalence and spread of STIs in correctional
			 facilities and which, where feasible, expresses such goals in quantifiable
			 form.
							(L)Monitoring
			 system performance indicatorsPerformance indicators that measure
			 or assess the achievement of the performance goals described in subparagraph
			 (I).
							(M)Cost
			 estimateA detailed estimate of the funding necessary to
			 implement the strategy at the Federal and State levels for all 5 years,
			 including the amount of funds required by community organizations to implement
			 the parts of the strategy in which they take part.
							(3)ReportThe Attorney General shall transmit to
			 Congress and make publicly available an annual progress report regarding the
			 implementation and effectiveness of the strategy described in paragraph (1).
			 The progress report shall include an evaluation of the implementation of the
			 strategy using the monitoring system and performance indicators provided for in
			 subparagraphs (I) and (J) of paragraph (2).
						(e)Appropriations
						(1)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary to carry out this section for
			 each of fiscal years 2013 through 2019.
						(2)Availability of
			 fundsAmounts made available under paragraph (1) are authorized
			 to remain available until expended.
						(f)DefinitionsFor
			 the purposes of this section:
						(1)Community
			 OrganizationThe term
			 community organization means a public health care facility or a
			 nonprofit organization which provides health- or STI-related services according
			 to established public health standards.
						(2)Comprehensive
			 Sexuality EducationThe term
			 comprehensive sexuality education means sexuality education that
			 includes information about abstinence and about the proper use and disposal of
			 sexual barrier protection devices and which is—
							(A)evidence-based;
							(B)medically
			 accurate;
							(C)age and
			 developmentally appropriate;
							(D)gender and
			 identity sensitive;
							(E)culturally and
			 linguistically appropriate; and
							(F)structured to
			 promote critical thinking, self-esteem, respect for others, and the development
			 of healthy attitudes and relationships.
							(3)Correctional
			 FacilityThe term
			 correctional facility means any prison, penitentiary, adult
			 detention facility, juvenile detention facility, jail, or other facility to
			 which persons may be sent after conviction of a crime or act of juvenile
			 delinquency within the United States.
						(4)Incarcerated
			 PersonThe term
			 incarcerated person means any person who is serving a sentence in
			 a correctional facility after conviction of a crime.
						(5)Sexually
			 Transmitted InfectionThe
			 term sexually transmitted infection or STI means any
			 disease or infection that is commonly transmitted through sexual activity,
			 including HIV/AIDS, gonorrhea, chlamydia, syphilis, genital herpes, viral
			 hepatitis, and human papillomavirus.
						(6)Sexual Barrier
			 Protection DeviceThe term sexual barrier protection
			 device means any FDA-approved physical device which has not been
			 tampered with and which reduces the probability of STI transmission or
			 infection between sexual partners, including female condoms, male condoms, and
			 dental dams.
						(7)StateThe
			 term State includes the District of Columbia, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United
			 States Virgin Islands.
						303.Automatic
			 reinstatement or enrollment in Medicaid for people who test positive for HIV
			 before reentering communities
					(a)In
			 generalSection 1902(e) of the Social Security Act (42 U.S.C.
			 1396a(e)) is amended by adding at the end the following:
						
							(15)Enrollment of
				ex-offenders
								(A)Automatic
				enrollment or reinstatement
									(i)In
				generalThe State plan shall provide for the automatic enrollment
				or reinstatement of enrollment of an eligible individual—
										(I)if such individual
				is scheduled to be released from a public institution due to the completion of
				sentence, not less than 30 days prior to the scheduled date of the release;
				and
										(II)if such
				individual is to be released from a public institution on parole or on
				probation, as soon as possible after the date on which the determination to
				release such individual was made, and before the date such individual is
				released.
										(ii)ExceptionIf a State makes a determination that an
				individual is not eligible to be enrolled under the State plan—
										(I)on or before the
				date by which the individual would be enrolled under
				clause (i), such clause shall not apply
				to such individual; or
										(II)after such date,
				the State may terminate the enrollment of such individual.
										(B)Relationship of
				enrollment to payment for services
									(i)In
				generalSubject to
				subparagraph (A)(ii), an eligible
				individual who is enrolled, or whose enrollment is reinstated, under
				subparagraph (A) shall be eligible for
				medical assistance that is provided after the date that the eligible individual
				is released from the public institution.
									(ii)Relationship to
				payment prohibition for inmatesNo provision of this paragraph may be
				construed to permit payment for care or services for which payment is excluded
				under subparagraph (A), following paragraph (29), in section 1905(a).
									(C)Treatment of
				continuous eligibility
									(i)Suspension for
				inmatesAny period of continuous eligibility under this title
				shall be suspended on the date an individual enrolled under this title becomes
				an inmate of a public institution (except as a patient of a medical
				institution).
									(ii)Determination
				of remaining periodNotwithstanding any changes to State law
				related to continuous eligibility during the time that an individual is an
				inmate of a public institution (except as a patient of a medical institution),
				subject to
				clause (iii), with respect to an
				eligible individual who was subject to a suspension under
				subclause (I), on the date that
				such individual is released from a public institution the suspension of
				continuous eligibility under such subclause shall be lifted for a period that
				is equal to the time remaining in the period of continuous eligibility for such
				individual on the date that such period was suspended under such
				subclause.
									(iii)ExceptionIf a State makes a determination that an
				individual is not eligible to be enrolled under the State plan—
										(I)on or before the
				date that the suspension of continuous eligibility is lifted under
				clause (ii), such clause shall not
				apply to such individual; or
										(II)after such date,
				the State may terminate the enrollment of such individual.
										(D)Automatic
				enrollment or reinstatement of enrollment definedFor purposes of this paragraph, the term
				automatic enrollment or reinstatement of enrollment means that the
				State determines eligibility for medical assistance under the State plan
				without a program application from, or on behalf of, the eligible individual,
				but an individual can only be automatically enrolled in the State Medicaid plan
				if the individual affirmatively consents to being enrolled through affirmation
				in writing, by telephone, orally, through electronic signature, or through any
				other means specified by the Secretary.
								(E)Eligible
				individual definedFor
				purposes of this paragraph, the term eligible individual means an
				individual who is an inmate of a public institution (except as a patient in a
				medical institution)—
									(i)who was enrolled under the State plan for
				medical assistance immediately before becoming an inmate of such an
				institution; or
									(ii)is diagnosed with human immunodeficiency
				virus.
									.
					(b)Supplemental
			 Funding for State Implementation of Automatic Reinstatement of Medicaid
			 Benefits
						(1)In
			 generalSubject to paragraph
			 (6), for each State for which the Secretary of Health and Human Services has
			 approved an application under paragraph (3), the Federal matching payments
			 (including payments based on the Federal medical assistance percentage) made to
			 such State under section 1903 of the Social Security Act (42 U.S.C. 1396b)
			 (excluding any increase resulting from the application of section 5001 of
			 Public Law 111–5) shall be increased by 5.0 percentage points for payments to
			 the State for the activities permitted under paragraph (2) or a period of one
			 year.
						(2)Use of
			 fundsA State may only use increased matching payments authorized
			 under paragraph (1)—
							(A)to strengthen the
			 State’s enrollment and administrative resources for the purpose of improving
			 processes for enrolling (or reinstating the enrollment of) eligible individuals
			 (as such term is defined in section 1902(e)(15)(E) of the Social Security Act);
			 and
							(B)for medical
			 assistance (as such term is defined in section 1905(a) of the Social Security
			 Act) provided to such eligible individuals.
							(3)Application and
			 agreementThe Secretary may only make payments to a State in the
			 increased amount if—
							(A)the State has amended the State plan under
			 section 1902 of the Social Security Act to incorporate the requirements of
			 paragraph (5)(xv) of such section;
							(B)the State has
			 submitted an application to the Secretary that includes a plan for implementing
			 the requirements of section 1902(e)(15) of the Social Security Act under the
			 State’s amended State plan before the end of the 90-day period beginning on the
			 date that the State receives increased matching payments under paragraph
			 (1);
							(C)the State’s
			 application meets the satisfaction of the Secretary; and
							(D)the State enters
			 an agreement with the Secretary that states that—
								(i)the State will
			 only use the increased matching funds for the uses permitted under paragraph
			 (2); and
								(ii)at the end of the period under paragraph
			 (1), the State will submit to the Secretary, and make publicly available, a
			 report that contains the information required under paragraph (4).
								(4)Required report
			 informationThe information
			 that is required in the report under paragraph (3)(D)(ii) includes—
							(A)the results of an
			 evaluation of the impact of the implementation of the requirements of section
			 1902(e)(15) of the Social Security Act on improving the State’s processes for
			 enrolling of individuals who are released from public institutions into the
			 Medicaid program;
							(B)the number of
			 individuals who were automatically enrolled (or whose enrollment is reinstated)
			 under such section 1902(e)(15) during the period under paragraph (1);
			 and
							(C)any other
			 information that is required by the Secretary.
							(5)Increase in cap
			 on Medicaid payments to territoriesSubject to paragraph (6), the amounts
			 otherwise determined for Puerto Rico, the United States Virgin Islands, Guam,
			 the Northern Mariana Islands, and American Samoa under subsections (f) and (g)
			 of section 1108 of the Social Security Act (42 U.S.C. 1308) shall each be
			 increased by the necessary amount to allow for the increase in the Federal
			 matching payments under paragraph (1), but only for the period under such
			 subparagraph for such State. In the case of such an increase for a territory,
			 subsection (a)(1) of such section 1108 shall be applied without regard to any
			 increase in payment made to the territory under part E of title IV of such Act
			 that is attributable to the increase in Federal medical assistance percentage
			 effected under paragraph (1) for the territory.
						(6)Limitations
							(A)TimingWith respect to a State, at the end of the
			 period under paragraph (1), no increased matching payments may be made to such
			 State under this subsection.
							(B)Maintenance of
			 eligibility
								(i)In
			 generalSubject to clause (ii), a State is not eligible for an
			 increase in its Federal matching payments under paragraph (1), or an increase
			 in a cap amount under paragraph (5), if eligibility standards, methodologies,
			 or procedures under its State plan under title XIX of the Social Security Act
			 (including any waiver under such title or under section 1115 of such Act (42
			 U.S.C. 1315)) are more restrictive than the eligibility standards,
			 methodologies, or procedures, respectively, under such plan (or waiver) as in
			 effect on the date of enactment of this Act.
								(ii)State
			 reinstatement of eligibility permittedA State that has restricted eligibility
			 standards, methodologies, or procedures under its State plan under title XIX of
			 the Social Security Act (including any waiver under such title or under section
			 1115 of such Act (42 U.S.C. 1315)) after the date of enactment of this Act, is
			 no longer ineligible under subparagraph (A) beginning with the first calendar
			 quarter in which the State has reinstated eligibility standards, methodologies,
			 or procedures that are no more restrictive than the eligibility standards,
			 methodologies, or procedures, respectively, under such plan (or waiver) as in
			 effect on such date.
								(C)No waiver
			 authorityThe Secretary may not waive the application of this
			 subsection under section 1115 of the Social Security Act or otherwise.
							(D)Limitation of
			 matching payments to 100 percentIn no case shall an increase in
			 Federal matching payments under this subsection result in Federal matching
			 payments that exceed 100 percent.
							(c)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsection (a) shall take effect 180 days after the date of the enactment of
			 this Act and shall apply to services furnished on or after such date.
						(2)Rule for changes
			 requiring State legislationIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirement imposed by the amendments made by this section, the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet this additional
			 requirement before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of such session shall be deemed to be a separate regular session of the
			 State legislature.
						IVCOORDINATING
			 EFFORTS TO DRIVE GREATER EFFICIENCY AND IMPROVED RESULTS
				401.Support data
			 system review and indicators for monitoring HIV careThe Secretary of Health and Human Services,
			 in collaboration with the Assistant Secretary for Health, the Director of the
			 Office of HIV/AIDS and Infectious Disease Policy, the Director of the Centers
			 for Disease Control and Prevention, the Administrator of the Substance Abuse
			 and Mental Health Services Administration, the Director of the Department of
			 Housing and Urban Development, the Director of the Office of AIDS Research, the
			 Administrator of the Health Resources and Services Administration, and the
			 Administrator of the Centers for Medicare & Medicaid Services, shall expand
			 and coordinate efforts to align metrics across agencies and modify Federal data
			 systems, to—
					(1)adopt the
			 Institute of Medicine’s clinical HIV care indicators as the core metrics for
			 monitoring the quality of HIV care, mental health, substance abuse, and
			 supportive services;
					(2)better enable
			 assessment of the impact of the National HIV/AIDS Strategy and the Patient
			 Protection and Affordable Care Act on improving HIV/AIDS care and access to
			 supportive services for individuals with HIV;
					(3)expand the
			 demographic data elements to be captured by Federal data systems relevant to
			 HIV care to permit calculation of the indicators for subgroups of the
			 population of people with diagnosed HIV infection, including—
						(A)age;
						(B)race;
						(C)ethnicity;
						(D)sex (assigned at
			 birth);
						(E)gender
			 identity;
						(F)sexual
			 orientation;
						(G)current geographic
			 marker of residence;
						(H)income or poverty
			 level; and
						(I)primary means of
			 reimbursement for medical services (including Medicaid, Medicare, the Ryan
			 White HIV/AIDS Program, private insurance, health maintenance organizations,
			 and no coverage); and
						(4)streamline data collection and
			 systematically review all existing reporting requirements for federally funded
			 HIV/AIDS programs to ensure that only essential data are collected.
					402.Transfer of
			 funds for implementation of National HIV/AIDS StrategyTitle II of the Public Health Service Act
			 (42 U.S.C. 202 et seq.) is amended by inserting after section 241 the
			 following:
					
						241A.Transfer of
				funds for implementation of National HIV/AIDS Strategy
							(a)Transfer
				authorizationOf the
				discretionary appropriations made available to the Department of Health and
				Human Services for any fiscal year for programs and activities that, as
				determined by the Secretary of Health and Human Services, pertain to HIV/AIDS,
				the Secretary, in coordination with the Director of the Office of National
				HIV/AIDS Policy, may transfer up to 1 percent of such appropriations to the
				Office of the Assistant Secretary for Health for implementation of the National
				HIV/AIDS Strategy.
							(b)Congressional
				notificationNot less than 30 days before making any transfer
				under this section, the Secretary shall give notice of the transfer to the
				Congress.
							(c)DefinitionsIn
				this section:
								(1)The term HIV/AIDS has the
				meaning given to such term in section 2689.
								(2)The term
				National HIV/AIDS Strategy means the National HIV/AIDS Strategy
				for the United States issued by the President in July 2010 and includes any
				subsequent revisions to such
				Strategy.
								.
				403.HIV integrated
			 services delivery model demonstration
					(a)In
			 generalConsistent with the
			 National HIV/AIDS Strategy for the United States and in accordance with this
			 section, the Secretary of Health and Human Services acting through the Center
			 for Medicare & Medicaid Innovation and in cooperation with CDC, HRSA,
			 SAMHSA, and HUD, shall conduct a 3-year demonstration project that is designed
			 to integrate services and funding under the Medicare and Medicaid programs,
			 under HIV-related programs conducted by the CDC, and under the Ryan White
			 HIV/AIDS Program, to reduce new HIV infections, to increase the proportion of
			 people who know their status, to increase access to care, to improve health
			 outcomes, to reduce HIV-related health disparities among Medicaid and Medicare
			 beneficiaries, and to reduce the cost of care provided to HIV positive Medicare
			 and Medicaid beneficiaries.
					(b)ObjectivesThe
			 objectives of the demonstration are the following:
						(1)To ensure the early identification of HIV
			 positive beneficiaries to reduce costly HIV-related clinical conditions through
			 HIV screening and rapid linkage to high quality HIV medical care.
						(2)To reduce new HIV
			 infections among Medicaid and Medicare beneficiaries through routine HIV
			 testing, prevention services for HIV negative beneficiaries, and intensive
			 “prevention for positive” services for HIV positive beneficiaries.
						(3)To reduce
			 morbidity, mortality, and high cost inpatient and specialty care among HIV
			 positive beneficiaries by ensuring access to high quality HIV medical care, HIV
			 medications, and support services.
						(4)To promote HIV
			 treatment adherence and retention in care through intensive case management,
			 treatment education, and outreach services.
						(5)To effectively
			 treat behavioral health conditions among HIV positive beneficiaries that impair
			 their HIV treatment adherence and lead to secondary HIV infections through
			 services funded under Medicare and Medicaid and programs administered by
			 SAMHSA.
						(6)To promote
			 independence, treatment adherence, and stable housing for HIV positive
			 beneficiaries through highly coordinated HIV health, housing, and support
			 services funded by HRSA and HUD.
						(c)Demonstration
			 design
						(1)In
			 generalThe Secretary shall design the demonstration to test
			 both—
							(A)the service
			 delivery model described in paragraph (2); and
							(B)the payment model
			 described in paragraph (3).
							(2)Service delivery
			 model
							(A)In
			 generalUnder the service
			 delivery model described in this paragraph, the demonstration shall test
			 comprehensive HIV testing, linkage to care, HIV medical care, and ancillary
			 services to individuals enrolled under Medicare, Medicaid, or both. The service
			 delivery model will integrate services furnished under Medicare and Medicaid
			 with prevention services funded by CDC for HIV positive beneficiaries,
			 intensive case management services funded by HRSA, behavioral services funded
			 by SAMHSA, and housing assistance services funded through HUD.
							(B)Core
			 elementsThe model under this paragraph shall have the following
			 8 core elements:
								(i)HIV testing services that apply the CDC’s
			 2006 recommendations for universal opt-out testing among Medicare and Medicaid
			 beneficiary populations.
								(ii)Rapid linkage
			 from HIV testing settings to treatment for HIV positive beneficiaries to ensure
			 they are engaged in care in a timely basis.
								(iii)Access to high
			 quality HIV experienced medical care, laboratory monitoring, HIV medications,
			 and other required services.
								(iv)Routine screening
			 and treatment for HIV-related and other chronic conditions, including
			 behavioral health.
								(v)Prevention and treatment education
			 services, including an adapted Medication Therapy Management (MTM) program
			 model, to optimize the benefit of HIV therapeutics.
								(vi)Risk-stratified
			 medical case management.
								(vii)Provision of
			 preventive care, including counseling to prevent secondary HIV
			 infection.
								(viii)Wrap-around
			 support and housing services.
								(3)Payment
			 modelUnder the payment model
			 described in this paragraph, the demonstration shall test the following:
							(A)A prepaid capitated payment model that
			 adjusts payment for HIV and behavioral health acuity, to be applied under
			 contracts with managed care organizations with demonstrated HIV
			 experience.
							(B)Use of funds under
			 the Ryan White HIV/AIDS Program to purchase capitated services from the
			 contracted managed care organizations.
							(C)Provision of
			 additional funds to support services to the extent that Medicaid and Medicare
			 coverage is limited, including for services such as HIV testing (for Medicaid
			 beneficiaries), medical case management, prevention case management, treatment
			 education, case finding, behavioral health services, and housing
			 assistance.
							(d)Beneficiary
			 criteriaBeneficiaries eligible for participation in the
			 demonstration are the following:
						(1)Medicaid FFS
			 beneficiariesFee-for-service
			 Medicaid beneficiaries 18 years of age or older.
						(2)Dual
			 eligiblesIndividuals who
			 are—
							(A)entitled to
			 medical assistance under Medicaid; and
							(B)entitled to
			 benefits under part A, and enrolled under part B, of Medicare but are not
			 enrolled under a Medicare Advantage plan under Medicare.
							(e)Roles and
			 responsibilities in demonstration
						(1)In
			 generalConsistent with the
			 National HIV/AIDS Strategy for the United States, Federal agencies shall
			 coordinate their funding for the selected States or cities covered under the
			 demonstration to provide resources to fund the delivery of services within the
			 demonstration.
						(2)HHSIn carrying out the demonstration, the
			 Secretary shall—
							(A)design the
			 application process;
							(B)solicit
			 applications from 5 to 7 State Medicaid agencies to host the
			 demonstration;
							(C)with respect to
			 the service delivery model described in subsection (c)(2), collaborate with the
			 CDC, HRSA, and the National Institutes of Health to design a minimum service
			 delivery model that reflects the current standard of care as established by the
			 Public Health Service and CDC guidelines and recommendations; and
							(D)fund an evaluation of the demonstration to
			 ensure collection of system, provider, and beneficiary-level data to address
			 their routine reporting requirements.
							The
			 Secretary may carry out the Secretary’s authority under this paragraph through
			 CMMI.(3)CDCThe CDC shall collaborate with the
			 Secretary and CDC-funded HIV prevention grantees in the selected States and
			 cities to provide technical assistance to design cost-effective HIV and
			 sexually transmitted infection (STI) screening and testing services for
			 Medicaid and Medicare beneficiaries, including partner notification services
			 and communicable disease reporting. CDC and CMS shall determine the extent to
			 which testing funds shall be supported jointly or separately by these
			 agencies.
						(4)HRSAHRSA shall allocate funds available through
			 the Special Projects of National Significance (SPNS) Initiative Program (under
			 subpart I of part F of the Ryan White HIV/AIDS Program) to support wrap-around
			 core and support services not covered under Medicare or Medicaid and shall
			 authorize the use of Ryan White HIV/AIDS Program funds to purchase services
			 through capitated managed care programs that meet or exceed the services
			 covered by the Ryan White HIV/AIDS Program at rates that are no greater than
			 current per capita expenditures. HRSA is authorized to use funds under SPNS,
			 and to waive such requirements of SPNS as may be necessary, to carry out the
			 demonstration.
						(5)SAMHSASAMHSA shall allocate funds through the
			 Minority HIV/AIDS Initiative or other programs to support behavioral health
			 services not covered under Medicare or Medicaid.
						(6)HOPWAHUD shall directly allocate funds under the
			 Housing Opportunities for People With AIDS (HOPWA) program to the States or
			 cities participating in the demonstration to provide supportive housing and
			 other housing assistance to beneficiaries who otherwise meet HOPWA eligibility
			 criteria. HUD is authorized to use such HOPWA funds, and to waive such
			 requirements under HOPWA as may be necessary, to carry out the
			 demonstration.
						(7)State Medicaid
			 agenciesSingle State
			 agencies responsible for administration of the Medicaid program for individuals
			 who are accepted to participate in the demonstration shall—
							(A)collaborate with
			 CMS to design or refine a prepaid capitated payment model, to allocate and
			 award contracts with capitated managed care plans, to ensure such plans meet
			 State statutory or regulatory requirements, to contract with a coordinating
			 agency to organize and deliver integrated HIV testing, medical care, support,
			 and housing services funded under Medicare and Medicaid, other Federal, State,
			 and local government sponsors, and to coordinate their activities with the
			 State HIV/AIDS program; and
							(B)identify and
			 contract with a coordinating agency to organize the demonstration in the State,
			 to establish a coordinating body representing State, local, and provider
			 agencies participating in the demonstration, to establish systems of care that
			 integrate HIV prevention, testing, treatment, support, and housing services, to
			 establish mechanisms to gather evaluation data for reporting to CMMI and other
			 participating Federal agencies, and to establish a quality management program
			 to monitor provider performance in delivering the services provided to
			 participating beneficiaries under the demonstration.
							(8)Managed care
			 organizationsCapitated
			 managed care organizations participating in the demonstration shall organize
			 and deliver services as specified by the minimum service delivery model
			 established by CMMI through a network of providers with demonstrated HIV
			 experience, high quality, and sufficient provider capacity.
						(f)DefinitionsIn
			 this section:
						(1)CDCThe
			 term CDC means the Director of the Centers for Disease Control and
			 Prevention.
						(2)CMMIThe term CMMI means the
			 Director of the Center for Medicare and Medicaid Innovation.
						(3)CMSThe
			 term CMS means the Administrator of the Centers for Medicare &
			 Medicaid Services.
						(4)DemonstrationThe
			 term demonstration means the demonstration conducted under this
			 section.
						(5)HRSAThe
			 term HRSA means the Administrator of the Health Resources and
			 Services Administration.
						(6)HUDThe
			 term HUD means the Secretary of Housing and Urban
			 Development.
						(7)Medicare;
			 MedicaidThe terms Medicare and
			 Medicaid mean the programs under titles XVIII and XIX,
			 respectively, of the Social Security Act.
						(8)National
			 HIV/AIDS Strategy for the United StatesThe term National HIV/AIDS Strategy
			 for the United States has the meaning given such term under section
			 241A(b) of the Public Health Service Act.
						(9)Ryan White
			 HIV/AIDS ProgramThe term Ryan White HIV/AIDS
			 Program means the program under title XXVI of the Public Health Service
			 Act.
						(10)SAMHSAThe
			 term SAMHSA means the Substance Abuse and Mental Health Services
			 Administration.
						(11)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services,
			 acting through CMMI.
						404.Report on the
			 implementation of the National HIV/AIDS Strategy
					(a)Report
			 RequiredThe President, in
			 consultation with the heads of all relevant agencies including the Department
			 of Education, the Department of Health and Human Services, the Department of
			 Housing and Urban Development, the Department of Justice, the Department of
			 Labor, the Department of Veterans Affairs, and the Social Security
			 Administration, shall enter an arrangement not later than 6 months after the
			 date of the enactment of this Act with the Institute of Medicine of the
			 National Academies (or, if the Institute declines to enter into such an
			 arrangement, another appropriate entity)—
						(1)to prepare a
			 report on the status of the implementation of the National HIV/AIDS Strategy;
			 and
						(2)to transmit such report to the Congress and
			 make publicly available a report.
						(b)ContentsThe
			 report required by subsection (a) shall include a description, analysis, and
			 evaluation of—
						(1)key steps taken by
			 the Federal Government toward the achievement of the goals of the National
			 HIV/AIDS Strategy, including the goals of—
							(A)reducing the
			 number of people who become infected with HIV;
							(B)increasing access
			 to care and optimizing health outcomes for people living with HIV; and
							(C)reducing
			 HIV-related health disparities;
							(2)the extent to
			 which the National HIV/AIDS Strategy has improved coordination of efforts to
			 maximize the effective delivery of HIV/AIDS prevention, care, and treatment
			 services at the community level, including coordination—
							(A)within and among
			 Federal agencies and departments;
							(B)between the
			 Federal Government and State and local governments and health
			 departments;
							(C)between the
			 Federal Government and nonprofit foundations and civil society organizations,
			 including community- and faith-based organizations focused on addressing the
			 issue of HIV/AIDS; and
							(D)between the
			 Federal Government and private businesses;
							(3)efforts by the
			 Federal Government to educate, involve, and establish and strengthen
			 partnerships with civil society organizations, including community- and
			 faith-based organizations, in order to implement the National HIV/AIDS Strategy
			 and achieve its goals;
						(4)how Federal
			 resources are being deployed to implement the Strategy, including—
							(A)the amount of
			 funding used to date, by each Federal agency and department, to implement the
			 National HIV/AIDS Strategy;
							(B)a brief summary
			 for each Federal agency and department of the number and function of all
			 Federal employees assisting in implementing the Strategy; and
							(C)an estimate of the
			 amount of funding necessary to implement the National HIV/AIDS Strategy, by
			 each Federal agency and department, for the next fiscal year; and
							(5)what additional
			 steps, if any, are necessary to fully implement the National HIV/AIDS Strategy,
			 including—
							(A)whether any
			 existing statutory laws, policies, or regulations are impeding the
			 implementation of the National HIV/AIDS Strategy, at the Federal, State, or
			 local level, and whether any changes to such laws, policies, or regulations are
			 necessary or recommended; and
							(B)whether any
			 Federal agencies or departments require additional statutory authority to
			 effectively carry out their duties as part of the National HIV/AIDS
			 Strategy.
							(c)Use of
			 Previously Appropriated FundsFunding for the report required
			 under subsection (a) shall be derived from discretionary funds of the
			 departments and agencies specified in such subsection.
					BEnding HIV/AIDS
			 globally
			XGlobal
			 HIV/AIDS-Free Generation Strategy
				1001.Global
			 HIV/AIDS-Free Generation Strategy
					(a)StrategyThe President, acting through the
			 Coordinator of United States Government Activities to Combat HIV/AIDS Globally,
			 shall establish a comprehensive, integrated, 5-year strategy to expand and
			 improve efforts to combat global HIV/AIDS, while promoting efficiency and
			 maximizing results. The strategy shall be referred to as the Global
			 HIV/AIDS-Free Generation Strategy.
					(b)ContentsThe
			 strategy shall—
						(1)accelerate
			 progress toward achieving the United States goal of an AIDS-free
			 generation;
						(2)establish a
			 limited number of measurable targets to accelerate reductions in HIV incidence
			 and HIV/AIDS-related morbidity and mortality;
						(3)strengthen existing and future compacts and
			 framework agreements authorized under section 104A(d)(8) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151b–2(d)(8));
						(4)strengthen
			 engagement with diplomatic efforts at all levels of government to—
							(A)continue to identify and promote linkages
			 between efforts to combat HIV/AIDS and other health development issues and
			 human rights issues;
							(B)encourage and
			 assist national governments to pursue policies and legal frameworks that
			 facilitate and enable effective responses to HIV prevention, care, and
			 treatment services; and
							(C)increase financial
			 accountability;
							(5)provide a plan
			 to—
							(A)support early
			 diagnosis and initiation of HIV treatment to achieve accelerated reductions of
			 incidence and morbidity;
							(B)eliminate vertical
			 transmission of HIV from mother to child and support early diagnosis and
			 initiation of HIV treatment in infants and children;
							(C)intensify efforts
			 to expand access to voluntarily medical male circumcision, male and female
			 condoms and other proven-effective HIV prevention interventions, in combination
			 with other evidence-based modalities and structural interventions;
							(D)reduce the risk of
			 HIV infection and address the HIV-related needs of sex workers, men who have
			 sex with men, transgender people, and people who inject drugs;
							(E)increase gender
			 equity in HIV/AIDS programs and services, including access to voluntary family
			 planning and reproductive health services and reducing violence and
			 coercion;
							(F)expand partnership
			 with implementers, researchers, and academic organizations to improve the
			 science that guides the global response to HIV/AIDS;
							(G)provide capacity development support to
			 increase meaningful engagement of civil society, especially local indigenous
			 organizations, that work in the areas of human rights, women’s and young
			 people’s health and rights, and gay, lesbian, bisexual, and transgender rights,
			 in the development, implementation, monitoring, and evaluation of United
			 States-funded programs;
							(H)advance the
			 efforts of developing countries to develop health systems capable of managing
			 their epidemics, respond to broader health needs impacting affected
			 communities, and address new and emerging health concerns; and
							(I)defend, protect,
			 and fulfill the human rights of people living with HIV and those most at risk
			 of HIV infection.
							(c)ConsultationIn developing the strategy, the President,
			 acting through the Coordinator of United States Government Activities to Combat
			 HIV/AIDS Globally, shall consult with—
						(1)each executive
			 branch agency administering United States foreign assistance related to—
							(A)improving global
			 health;
							(B)strengthening
			 financial management systems; and
							(C)monitoring and
			 promoting human rights and democracy;
							(2)personnel at
			 United States embassies and country missions involved in the administration of
			 the types of United States foreign assistance described in paragraph
			 (1);
						(3)the appropriate
			 congressional committees with jurisdiction over the agencies described in
			 paragraph (1);
						(4)civil society and
			 nongovernmental organizations engaged in improving health care and health
			 outcomes in developing countries, including indigenous community and
			 faith-based organizations;
						(5)international
			 organizations engaged in improving health care and health outcomes in
			 developing countries and of which the United States is a voting member, with
			 which the United States coordinates the delivery of foreign assistance, or to
			 which the United States contributes funding for the purpose of providing such
			 assistance;
						(6)academic
			 organizations, private foundations, businesses, and other organizations engaged
			 in improving health care and health outcomes in developing countries and not
			 receiving United States funding for such purposes;
						(7)other donor
			 nations engaged in improving health care and health outcomes in developing
			 countries;
						(8)countries
			 receiving health-related United States foreign assistance; and
						(9)any other global,
			 regional, or subregional organizations or partnerships engaged in improving
			 health care and health outcomes in developing countries.
						(d)ReportNot later than 1 year after the date of the
			 enactment of this Act, the President shall submit to Congress a report that
			 sets forth the strategy described in this section.
					XIUsing funds
			 strategically to maximize results
				1101.Support for
			 operations research to improve program delivery, efficiency, impact, and
			 effectiveness
					(a)Sense of
			 CongressIt is the sense of
			 the Congress that there is a need and urgency to expand the range of
			 interventions for preventing the transmission of HIV, including behavioral
			 prevention research, operations research to optimize combination HIV
			 prevention, and research on medical technology to prevent HIV infection,
			 including microbicides, cost-effective female condoms, Pre-Exposure Prophylaxis
			 (PrEP), multipurpose technologies for the prevention of HIV and unintended
			 pregnancy, and vaccines.
					(b)Statement of
			 policyIt should be the
			 policy of the United States to ensure that efforts to combat HIV/AIDS globally
			 should expand, intensify, and coordinate operations research to improve the
			 quality, delivery, and impact of programming, including with respect to—
						(1)services
			 appropriate for men who have sex with men, transgender people, people who
			 inject drugs, and sex workers;
						(2)structural
			 interventions to remove barriers that inhibit effective implementation of
			 HIV/AIDS-related foreign assistance, including the analysis of laws and
			 policies that have a negative health impact and put individuals at increased
			 risk of HIV infection;
						(3)scalable
			 combination of prevention and treatment approaches to HIV/AIDS;
						(4)prevention and management of co-morbidities
			 such as tuberculosis, malaria, and viral hepatitis; and
						(5)identification and
			 follow up of HIV-positive infants and children in resource-limited settings to
			 increase the proportion of children accessing HIV treatment and care
			 services.
						1102.Increasing
			 coordination and integration of HIV/AIDS programs with development
			 programs
					(a)Statement of
			 policyIt should be the
			 policy of the United States to ensure that efforts to combat HIV/AIDS globally
			 should maximize efficiencies and the integration of services and programs to
			 achieve reduction in HIV transmission rates and the burden of HIV-related
			 morbidity and mortality, by means that include—
						(1)ensuring that women and adolescent girls
			 with HIV or who are at risk of HIV infection and who do not wish to become
			 pregnant have access to voluntary contraceptive services, including a range of
			 contraceptive options, and voluntary counseling to plan families, either
			 directly or through meaningful referrals to existing United States Agency for
			 International Development or local family planning programs that provide
			 counseling and a range of contraceptive options;
						(2)integrating
			 tuberculosis interventions with HIV services, including case-finding and
			 tuberculosis treatment, expanding tuberculosis preventive therapy, and reducing
			 other opportunistic infections that accompany HIV/AIDS;
						(3)ensuring young
			 people with HIV are provided with confidential and affordable access to
			 youth-friendly comprehensive sexual and reproductive health services and
			 supplies, including male and female condoms for the prevention of pregnancy and
			 sexually transmitted diseases, as relevant; and
						(4)working to promote and protect the human
			 rights of people living with HIV, including men who have sex with men,
			 transgender people, people who inject drugs, sex workers, and other vulnerable
			 populations, including indigenous people, migrants, internally displaced
			 people, young people, incarcerated populations, and people with
			 disabilities.
						(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the
			 appropriate congressional committees a report describing the utilization of
			 efficiencies in the delivery of HIV/AIDS treatment services within and between
			 United States-funded bilateral and multilateral programs and partner countries,
			 including to the extent that such gains in efficiencies are being
			 exhausted.
					1103.Increasing
			 program effectiveness and sustainability to achieve successful country
			 ownership
					(a)Statement of
			 policyIt should be the
			 policy of the United States to ensure that efforts to combat HIV/AIDS globally
			 should help developing countries significantly decrease the burden of HIV,
			 strengthen and improve their health systems, help build country ownership, and
			 increase financial accountability to ensure sustainability and equitable access
			 to health services, including by—
						(1)assisting
			 developing countries create, strengthen, and implement their own evidence-based
			 national HIV/AIDS strategies, by means that include—
							(A)supporting early
			 diagnosis and initiation of HIV and tuberculosis treatment to achieve
			 accelerated reductions of incidence and morbidity;
							(B)eliminating the vertical transmission of
			 HIV from mother to child and supporting early diagnosis and initiation of HIV
			 treatment in infants and children;
							(C)intensifying
			 efforts to expand access to voluntary medical male circumcision, male and
			 female condoms, harm reduction services, and other proven-effective HIV
			 prevention interventions, in combination with other evidence-based modalities,
			 including structural interventions;
							(D)intensifying
			 efforts to eliminate HIV infections among populations that are often at
			 greatest risk, including sex workers, men who have sex with men, and people who
			 inject drugs, and addressing the HIV-related needs, including access to ART, of
			 those already infected;
							(E)ensuring young
			 people are provided with comprehensive knowledge, skill-building programs, in
			 and out of school, to make informed and responsible decisions for their sexual
			 health, and are provided with confidential and affordable access to
			 youth-friendly comprehensive sexual and reproductive health services and
			 supplies, including male and female condoms;
							(F)ensuring women
			 with HIV or who are at risk of HIV infection and who do not wish to become
			 pregnant have access to voluntary contraceptive services and commodities, and
			 women who desire pregnancy have access to family planning counseling and
			 maternal health services free of judgment and discrimination; and
							(G)encouraging policy
			 changes to eliminate discriminatory and stigmatizing polices that stand in the
			 way of access to health services by marginalized and poor populations including
			 punitive laws against HIV exposure and potential transmission, sex work,
			 same-sex behavior, drug use, and gender expression;
							(2)supporting
			 meaningful community involvement and participation, inclusive of poor,
			 vulnerable, or marginalized populations and their representative indigenous and
			 civil society organizations, in decisionmaking related to national HIV/AIDS
			 strategies and the delivery of health services, including in decisions related
			 to the adoption of health policies and the total amount and distribution of
			 health funding;
						(3)assisting
			 countries to coordinate, regulate, and harmonize the delivery of health
			 services provided by the United States and nongovernmental organizations,
			 including community and faith-based organizations, private foundations,
			 international organizations, and other donors, and to coordinate or integrate
			 such services with the health system to the maximum extent practicable;
						(4)using, to the
			 maximum extent practicable, local and regional entities for the provision of
			 technical assistance, and where the capacity of such entities is insufficient,
			 supporting capacity building to enable such entities to provide such
			 assistance;
						(5)strengthening
			 procurement and supply chain logistics to help prevent drug and commodity stock
			 outs, including male and female condom shortages, and to help ensure the
			 eventual provision of microbicides for HIV prevention; and
						(6)providing technical assistance and support
			 to national ministries of health, or their equivalents, and other relevant
			 ministries in overseeing the health systems of their countries and monitoring
			 and evaluating the effectiveness of such systems in reducing mortality and
			 improving health outcomes, including preparing for the provision of HIV/AIDS,
			 voluntary family planning, non-communicable diseases, and reproductive health
			 services in emergency situations.
						(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the appropriate congressional committees a report
			 identifying benchmarks that are directly relevant to significantly decreasing
			 the burden of the epidemic in each country receiving HIV-related foreign
			 assistance and provide context for helping countries and civil society to build
			 country ownership.
					XIIAddressing legal
			 and policy barriers to accessing health care
				AGeneral
			 provisions
					1201.Support for
			 laws and regulations that improve health outcomes and promote human
			 rightsIt should be the policy
			 of the United States to ensure that United States foreign assistance should
			 encourage and assist national governments of developing countries to pursue
			 policies and legal frameworks that improve health outcomes, including policies
			 and legal frameworks that—
						(1)are medically
			 accurate and evidence-based and adhere to the latest global public health
			 standards for prevention, treatment, and care;
						(2)promote and
			 improve the status of women and youth, ensuring their ability to access and use
			 health services without fear or risk of gender-based violence, reprisal,
			 discrimination, stigmatization, arrest, or other mistreatment;
						(3)work to remove
			 criminalization of, stigmatization of, and discrimination against poor,
			 vulnerable, or marginalized populations and enact laws and policies to promote
			 and protect the rights of such populations;
						(4)avoid, to the
			 maximum extent possible, reliance on criminal laws and sanctions to address
			 health issues;
						(5)incorporate
			 relevant policy guidance that addresses structural barriers to accessing health
			 care; and
						(6)prioritize the
			 creation of a legal, political, and social environment that enables access to
			 health services by all members of the population.
						1202.Intensifying
			 efforts to establish effective programs for engaging key affected
			 populationsIt should be the
			 policy of the United States to ensure that efforts to combat HIV/AIDS globally
			 should intensify efforts to establish effective programs for engaging men who
			 have sex with men, transgender people, people who inject drugs, and sex workers
			 in HIV prevention, care, and treatment initiatives, by means that
			 include—
						(1)ensuring those eligible for treatment
			 receive antiretroviral treatment;
						(2)providing sterile
			 syringes, education, and outreach and treatment for drug dependence for
			 injecting drug users through a comprehensive package of services;
						(3)providing sexual
			 health services, condoms, and other HIV prevention services to sex workers,
			 their clients, and partners; and
						(4)defending human
			 rights and inherent dignity by addressing laws and practices that prevent
			 people from accessing services and providing legal and social services to
			 individuals and communities to facilitate access to services and to reduce
			 violence, stigma, and discrimination.
						1203.Ensuring United
			 States trade policy does not restrict access to affordable
			 medicinesIn administering
			 title III of the Trade Act of 1974 (19 U.S.C. 2411 et seq.), the United States
			 Government shall not seek, through negotiation or otherwise, the revocation or
			 revision of any intellectual property law or policy of a low- or middle-income
			 country that regulates HIV and opportunistic infection pharmaceuticals or
			 medical technologies if the law or policy of the country—
						(1)promotes access to affordable HIV and
			 opportunistic infection pharmaceuticals or medical technologies for affected
			 populations in that country; and
						(2)provides
			 intellectual property protection consistent with the Agreement on Trade-Related
			 Aspects of Intellectual Property Rights referred to in section 101(d)(15) of
			 the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(15)).
						BRepeal of certain
			 provisions of Public Law 108–25
					1211.Repeal of
			 conscience clause requirement for eligibility for
			 assistanceSection 301 of the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (22 U.S.C. 7631) is amended by striking subsection (d).
					1212.Repeal of
			 limitation on use of funds for assistance for sex workersSection 301 of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7631), as
			 amended by section 711 of this Act, is further amended by striking subsections
			 (e) and (f).
					1213.Repeal of
			 reporting requirement on activities promoting abstinence and related
			 activitiesSection 403(a)(2)
			 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act
			 of 2003 (22 U.S.C. 7673(a)(2)) is amended—
						(1)by striking
			 (2) Prevention
			 strategy.— and all that follows through In
			 carrying out paragraph (1) and inserting (2)
			 Prevention
			 strategy.—In carrying out paragraph (1); and
						(2)by striking
			 subparagraph (B).
						1214.Effective
			 dateThis subtitle and the
			 amendments made by this subtitle—
						(1)take effect on the
			 date of the enactment of this Act; and
						(2)apply with respect
			 to funds made available to carry out the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003 or any amendment made by that
			 Act on or after such date of enactment.
						XIIIDefinitions
				1301.DefinitionsIn this division:
					(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
						(B)the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate.
						(2)AIDSThe
			 term AIDS means the acquired immune deficiency syndrome.
					(3)HIVThe term HIV means the human
			 immunodeficiency virus, the pathogen that causes AIDS.
					(4)HIV/AIDSThe
			 term HIV/AIDS means, with respect to an individual, an individual
			 who is infected with HIV or living with AIDS.
					
